UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5125 Dreyfus Variable Investment Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/2010 1 FORM N-CSR Item 1. Reports to Stockholders. 2 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 26 Information About the Review and Approval of the Funds Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Appreciation Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, Appreciation Portfolio, covering the six-month period from January 1, 2010, through June 30, 2010. After posting solid gains over the first quarter of 2010, stocks encountered renewed volatility in the second quarter, which caused most equity indices to erase their previous gains and end the reporting period lower than where they began. The second-quarter correction occurred despite positive GDP reports, as manufacturing activity improved and unemployment began to moderate in a recovery that has so far proved sustainable but milder than historical averages. Indeed, many of the headlines that have affected investors emanated from overseas markets, including the sovereign debt crisis in Europe and inflation fears in China. Despite recent headlines about the current state of the U.S. economy, we still believe that it is unlikely that well encounter a double-dip recession. Instead, we expect current financial strains to ease and the domestic economy to expand at a moderate pace over the second half of the year. However, we currently see a number of downside risks across the global markets that could result in volatility over the short term, which is why we still believe that a long-term investment focus with an emphasis on high-quality stocks may be suitable for many investors. As always, your financial advisor can help you assess both the risks and opportunities provided by the global financial markets in this investment climate. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through June 30, 2010, as provided by Fayez Sarofim, Portfolio Manager of Fayez Sarofim & Co., Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended June 30, 2010, Dreyfus Variable Investment Fund, Appreciation Portfolios Initial shares produced a total return of 6.55%, and its Service shares produced a total return of 6.64%. 1 In comparison, the total return of the funds benchmark, the Standard & Poors 500 Composite Stock Price Index (the S&P 500 Index), was 6.64% for the same period. 2 A market rally sputtered late in the reporting period when investors grew concerned about a number of threats to global economic growth. The fund produced higher returns than its benchmark, mainly due to strong stock selections in the information technology, consumer staples and health care sectors. The Funds Investment Approach The fund seeks long-term capital growth consistent with the preservation of capital. Its secondary goal is current income. To pursue these goals, the fund normally invests at least 80% of its assets in common stocks. The fund focuses on blue-chip companies with total market capitalizations of more than $5 billion at the time of purchase, including multinational companies. These are established companies that have demonstrated sustained patterns of profitability, strong balance sheets, an expanding global presence and the potential to achieve predictable, above-average earnings growth. In choosing stocks, the fund first identifies economic sectors it believes will expand over the next three to five years or longer. Using fundamental analysis, the fund then seeks companies within these sectors that have proven track records and dominant positions in their industries. The fund employs a buy-and-hold investment strategy, which generally has resulted in an annual portfolio turnover of below 15%. A low portfolio turnover rate helps reduce the funds trading costs and minimizes tax liability by limiting the distribution of capital gains. 3 The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Global Economic Concerns Intensified The year 2010 began in the midst of an economic recovery and stock market rally as improved manufacturing activity and an apparent bottoming of housing prices helped boost confidence among businesses, consumers and investors. The stock market continued to rally under these improving economic conditions, but investors favored lower-quality companies over the high-quality blue chips in which the fund primarily invests. As the year progressed, however, several developments threatened the economic rebound. Europe was roiled by a sovereign debt crisis when Greece found itself unable to finance heavy debt burdens. Robust economic growth in China, one of the primary engines of the global economic recovery, seemed to spark local inflationary pressures, and investors grew worried that remedial measures might dampen regional growth. In the United States, mixed data related to retail sales, employment and the housing market suggested that economic headwinds might constrain already mild growth. Consequently, large-cap stocks gave back their previous gains, generally ending the reporting period lower than where they began. However, higher-quality companies held up better than their lower-quality counterparts, indicating that investors were refocusing on companies with a demonstrable ability to produce consistent earnings growth. Quality Bias Cushioned Market Declines Although the fund lost a modest degree of value in the market decline, our security selection strategy scored successes in several areas. Most notably, results from the information technology sector were bolstered by electronics innovator Apple, which generated robust sales with the release of the popular iPad mobile device. In the consumer staples sector, Estee Lauder, McDonalds Corp., Altria Group, PepsiCo and Nestlé benefited from a shift in investor sentiment toward traditionally defensive stocks. The financials sector ranked among the funds greater disappointments during the reporting period, as underweighted exposure prevented the fund from participating fully in the sectors rebound. Moreover, banking giant HSBC Holdings was hurt by the European sovereign debt crisis and was sold during the reporting period.The funds overweighted exposure 4 to energy stocks also detracted from relative performance, as the sector was hurt by macroeconomic concerns and the catastrophic Gulf oil spill. Results from the industrials sector also lagged, primarily due to an underweighted position in the better-performing market segment. In other areas, drug store chain Walgreen lost value due to weakness in its non-pharmacy operations and a dispute with a rivals pharmacy benefits management unit. Positioned for a Slow and Choppy Recovery With investors currently refocusing on companies that can produce steady revenues and earnings growth in a sub-par recovery, we believe that the stock market over the rest of the year is likely to be driven by the fundamental strengths and weaknesses of individual companies. Consistent with this outlook, we recently added International Business Machines (IBM) to the fund. IBM has demonstrated its ability to focus on higher margin businesses that produce recurring revenues and strong levels of free cash flow. We eliminated the funds positions in engineering giant Fluor and defense contractor General Dynamics . July 15, 2010 Please note, any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Fund shares are only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC.  Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in an index. 3 Achieving tax efficiency is not a part of the funds investment objective, and there can be no guarantee that the fund will achieve any particular level of taxable distributions in future years. In periods when the manager has to sell significant amounts of securities (e.g., during periods of significant net redemptions or changes in index components) funds can be expected to be less tax efficient than during periods of more stable market conditions and asset flows. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in DreyfusVariable Investment Fund,Appreciation Portfolio from January 1, 2010 to June 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 3.89 $ 5.08 Ending value (after expenses) $934.50 $933.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 4.06 $ 5.31 Ending value (after expenses) $1,020.78 $1,019.54  Expenses are equal to the funds annualized expense ratio of .81% for Initial Shares and 1.06% for Service Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2010 (Unaudited) Common Stocks99.1% Shares Value ($) Consumer Discretionary10.0% Christian Dior 65,500 6,223,653 McDonalds 160,900 10,598,483 McGraw-Hill 113,100 3,182,634 News, Cl. A 388,136 4,642,107 News, Cl. B 7,700 106,645 Target 159,700 7,852,449 Consumer Staples36.8% Altria Group 488,100 9,781,524 Coca-Cola 472,600 23,686,712 Estee Lauder, Cl. A 41,200 2,296,076 Nestle, ADR 378,400 18,254,016 PepsiCo 162,900 9,928,755 Philip Morris International 488,100 22,374,504 Procter & Gamble 265,000 15,894,700 SYSCO 78,700 2,248,459 Wal-Mart Stores 96,600 4,643,562 Walgreen 342,300 9,139,410 Whole Foods Market 55,100 a 1,984,702 Energy17.4% Chevron 197,900 13,429,494 ConocoPhillips 157,100 7,712,039 Exxon Mobil 306,364 17,484,193 Halliburton 78,700 1,932,085 Occidental Petroleum 110,100 8,494,215 Royal Dutch Shell, ADR 69,500 3,490,290 Total, ADR 94,400 4,214,016 Financial1.8% Bank of America 180,816 2,598,326 JPMorgan Chase & Co. 92,300 3,379,103 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care11.8% Abbott Laboratories 216,800 10,141,904 Becton Dickinson & Co. 16,000 1,081,920 Johnson & Johnson 274,900 16,235,594 Medtronic 60,200 2,183,454 Merck & Co. 140,200 4,902,794 Novo Nordisk, ADR 6,300 510,426 Roche Holding, ADR 100,700 3,454,010 Industrial3.4% Caterpillar 39,400 2,366,758 General Electric 344,800 4,972,016 United Technologies 57,600 3,738,816 Information Technology15.1% Apple 54,000 a 13,582,620 Automatic Data Processing 85,400 3,438,204 Cisco Systems 190,100 a 4,051,031 Intel 807,900 15,713,655 International Business Machines 10,000 1,234,800 Microsoft 241,500 5,556,915 QUALCOMM 70,800 2,325,072 Texas Instruments 148,300 3,452,424 Materials2.8% Freeport-McMoRan Copper & Gold 15,500 916,515 Praxair 95,200 7,234,248 Rio Tinto, ADR 18,000 784,800 Total Common Stocks (cost $246,531,321) 8 Other Investment.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,728,000) 1,728,000 b Total Investments (cost $248,259,321) 99.6% Cash and Receivables (Net) .4% Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Consumer Staples 36.8 Industrial 3.4 Energy 17.4 Materials 2.8 Information Technology 15.1 Financial 1.8 Health Care 11.8 Money Market Investments .5 Consumer Discretionary 10.0  Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 246,531,321 323,450,128 Affiliated issuers 1,728,000 1,728,000 Cash 104,038 Dividends and interest receivable 858,254 Receivable for investment securities sold 651,870 Receivable for shares of Beneficial Interest subscribed 141,458 Prepaid expenses 19,264 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 178,287 Due to Fayez Sarofim & Co. 60,809 Payable for shares of Beneficial Interest redeemed 229,288 Accrued expenses 71,649 Net Assets ($) Composition of Net Assets ($): Paid-in capital 246,818,109 Accumulated undistributed investment incomenet 3,774,814 Accumulated net realized gain (loss) on investments (1,098,751) Accumulated net unrealized appreciation (depreciation) on investments 76,918,807 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 259,446,243 66,966,736 Shares Outstanding 9,032,367 2,342,373 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended June 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends (net of $158,906 foreign taxes withheld at source): Unaffiliated issuers 5,291,917 Affiliated issuers 1,938 Income from securities lendingNote 1(c) 11,560 Total Income Expenses: Investment advisory feeNote 3(a) 950,852 Sub-investment advisory feeNote 3(a) 388,376 Distribution feesNote 3(b) 89,114 Professional fees 25,227 Prospectus and shareholders reports 23,372 Custodian feesNote 3(b) 16,352 Trustees fees and expensesNote 3(c) 13,586 Loan commitment feesNote 2 6,510 Shareholder servicing costsNote 3(b) 6,282 Miscellaneous 8,969 Total Expenses Lessreduction in fees due to earnings creditsNote 1(c) (7) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 599,925 Net unrealized appreciation (depreciation) on investments (27,260,229) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 Operations ($): Investment incomenet 3,776,782 7,717,871 Net realized gain (loss) on investments 599,925 (510,962) Net unrealized appreciation (depreciation) on investments (27,260,229) 60,652,949 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (6,320,853) (7,001,494) Service Shares (1,386,409) (2,105,903) Net realized gain on investments: Initial Shares  (20,429,999) Service Shares  (6,936,376) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 14,540,772 18,877,697 Service Shares 5,694,212 19,723,726 Dividends reinvested: Initial Shares 6,320,853 27,431,493 Service Shares 1,386,409 9,042,279 Cost of shares redeemed: Initial Shares (27,018,443) (57,566,405) Service Shares (5,886,708) (50,316,690) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 361,966,668 363,388,482 End of Period Undistributed investment incomenet 3,774,814 7,705,294 12 Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 Capital Share Transactions: Initial Shares Shares sold 461,688 683,761 Shares issued for dividends reinvested 199,458 1,142,027 Shares redeemed (867,977) (2,102,520) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 183,746 744,098 Shares issued for dividends reinvested 43,915 377,863 Shares redeemed (188,866) (1,906,189) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2010 Year Ended December 31, Initial Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 31.40 28.88 44.86 42.55 37.11 35.56 Investment Operations: Investment incomenet a .33 .63 .67 .66 .61 .54 Net realized and unrealized gain (loss) on investments (2.32) 4.95 (13.01) 2.32 5.42 1.02 Total from Investment Operations (1.99) 5.58 (12.34) 2.98 6.03 1.56 Distributions: Dividends from investment incomenet (.69) (.78) (.77) (.67) (.59) (.01) Dividends from net realized gain on investments  (2.28) (2.87)    Total Distributions (.69) (3.06) (3.64) (.67) (.59) (.01) Net asset value, end of period 28.72 31.40 28.88 44.86 42.55 37.11 Total Return (%) (6.55) b 22.56 (29.55) 7.14 16.48 4.38 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .81 c .80 .81 .80 .82 .80 Ratio of net expenses to average net assets .81 c,d .80 d .81 d .80 .82 d .80 Ratio of net investment income to average net assets 2.16 c 2.31 1.82 1.52 1.58 1.48 Portfolio Turnover Rate .37 b 1.49 3.41 5.17 3.86 2.67 Net Assets, end of period ($ x 1,000) 259,446 290,073 274,782 569,422 681,035 683,667 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 14 Six Months Ended June 30, 2010 Year Ended December 31, Service Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 31.21 28.70 44.59 42.32 36.92 35.46 Investment Operations: Investment incomenet a .29 .59 .58 .56 .51 .45 Net realized and unrealized gain (loss) on investments (2.30) 4.89 (12.94) 2.30 5.41 1.01 Total from Investment Operations (2.01) 5.48 (12.36) 2.86 5.92 1.46 Distributions: Dividends from investment incomenet (.61) (.69) (.66) (.59) (.52)  Dividends from net realized gain on investments  (2.28) (2.87)    Total Distributions (.61) (2.97) (3.53) (.59) (.52)  Net asset value, end of period 28.59 31.21 28.70 44.59 42.32 36.92 Total Return (%) (6.64) b 22.23 (29.72) 6.85 16.21 4.12 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.06 c 1.05 1.06 1.05 1.07 1.05 Ratio of net expenses to average net assets 1.06 c,d 1.05 d 1.06 d 1.05 1.07 d 1.05 Ratio of net investment income to average net assets 1.92 c 2.15 1.61 1.27 1.33 1.24 Portfolio Turnover Rate .37 b 1.49 3.41 5.17 3.86 2.67 Net Assets, end of period ($ x 1,000) 66,967 71,893 88,606 121,006 114,746 101,172 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Variable Investment Fund (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company, operating as a series company currently offering seven series, including the Appreciation Portfolio (the fund). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The funds investment objective is to provide long-term capital growth consistent with the preservation of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Fayez Sarofim & Co. (Sarofim & Co.) serves as the funds sub-investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S.generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and 16 interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value,the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 18 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  286,518,917   Equity Securities Foreign  36,931,211   Mutual Funds 1,728,000    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments, resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral 20 is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2010, The Bank of NewYork Mellon earned $4,954 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2010 were as follows: Affiliated Investment Value Value Net Company 12/31/2009 ($) Purchases ($) Sales ($) 6/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 614,000 15,919,000 14,805,000 1,728,000 .5 Dreyfus Institutional Cash Advantage Fund 6,075,420 22,824,934 28,900,354   Total .5 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $658,768 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2009. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2009 was as follows: ordinary income $9,239,227 and long-term capital gains $27,234,545.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In 22 connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended on June 30, 2010, the fund did not borrow under the Facilities. NOTE 3Investment Advisory Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .5325% of the value of the funds average daily net assets. Pursuant to a sub-investment advisory agreement with Sarofim & Co., Dreyfus has agreed to pay Sarofim & Co. a monthly sub-investment advisory fee at the annual rate of .2175% of the value of the funds average daily net assets. Both fees are payable monthly. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing their shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance prod-ucts.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2010, Service shares were charged $89,114 pursuant to the Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2010, the fund was charged $469 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2010, the fund was charged $103 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $7. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2010, the fund was charged $16,352 pursuant to the custody agreement. During the period ended June 30, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $148,877, Rule 12b-1 distribution plan fees $14,239, custodian fees $10,601, chief compliance officer fees $4,113 and transfer agency per account fees $457. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2010, amounted to $1,306,183 and $11,438,610, respectively. 24 The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended June 30, 2010.These disclosures did not impact the notes to the financial statements. At June 30, 2010, accumulated net unrealized appreciation on investments was $76,918,807, consisting of $98,904,839 gross unrealized appreciation and $21,986,032 gross unrealized depreciation. At June 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 25 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board held on March 2, 2010, the Board unanimously approved the continuation of the funds Investment Advisory Agreement with Dreyfus and the Sub-Investment Advisory Agreement between the fund and Fayez Sarofim & Co. (Sarofim) (together, the Agreements) for a one-year term ending March 30, 2011. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Agreements, the Board considered all factors that they believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund by Dreyfus and Sarofim pursuant to their Agreements. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Sarofims research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting, administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure, as well as Dreyfus supervisory activities over Sarofim. The Board also considered Sarofims brokerage policies and 26 practices, the standards applied in seeking best execution and Dreyfus and Sarofims policies and practices regarding soft dollars. Comparative Analysis of the Funds Performance and Advisory Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of large-cap core funds underlying variable insurance products (the Performance Group) and to a larger universe of funds, consisting of all large-cap core funds underlying variable insurance products (the Performance Universe) selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data. The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted the funds average annual total return ranked in the first quartile of the Performance Group and Performance Universe for the two-, three-, four- and five-year periods ended December 31, 2009. The funds average annual total return ranked in the third quartile of the Performance Group and in the second quartile of the Performance Universe for the ten-year period ended December 31, 2009. Management noted that the funds absolute total return of 22% for the one-year period ended December 31, 2009 was solid, but due to the funds focus on more conservative, less risky companies, the funds returns for the one-year period was in the fourth quartile of the Performance Group and the Performance Universe. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The funds contractual and actual management fees were in the third quartile of The Fund 27 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) the Expense Group and the actual management fee was in the fourth quartile of the Expense Universe. The funds total expense ratio was higher than the Expense Group median but lower than the Expense Universe median. Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus, Sarofim or their affiliates by mutual funds and/or separate accounts with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus or Sarofims perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. The Board analyzed differences in fees paid to Dreyfus and Sarofim and discussed the relationship of the advisory fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management and sub-advisory fees. The Board also considered the fee to Sarofim in relation to the fee paid to Dreyfus and the respective services provided by Sarofim and Dreyfus. The Board also noted that Sarofims fee is paid by the fund and not by Dreyfus. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The 28 consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members also considered potential benefits to Dreyfus or Sarofim from acting as investment adviser and sub-investment adviser, respectively, and noted that there were no soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Agreements. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus and Sarofim are adequate and appropriate. The Board was generally satisfied with the funds relative performance. The Board concluded that the fees paid to Dreyfus and Sarofim were reasonable in light of the considerations described above. The Fund 29 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the advisory fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the Agreements was in the best interests of the fund and its shareholders. 30 NOTES The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Options Written 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 19 Notes to Financial Statements 30 Information About the Review and Approval of the Funds Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Growth and Income Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, Growth and Income Portfolio, covering the six-month period from January 1, 2010, through June 30, 2010. After posting solid gains over the first quarter of 2010, stocks encountered renewed volatility in the second quarter, which caused most equity indices to erase their previous gains and end the reporting period lower than where they began. The second-quarter correction occurred despite positive GDP reports, as manufacturing activity improved and unemployment began to moderate in a recovery that has so far proved sustainable but milder than historical averages. Indeed, many of the headlines that have affected investors emanated from overseas markets, including the sovereign debt crisis in Europe and inflation fears in China. Despite recent headlines about the current state of the U.S. economy, we still believe that it is unlikely that well encounter a double-dip recession. Instead, we expect current financial strains to ease and the domestic economy to expand at a moderate pace over the second half of the year. However, we currently see a number of downside risks across the global markets that could result in volatility over the short term, which is why we still believe that a long-term investment focus with an emphasis on high-quality stocks may be suitable for many investors. As always, your financial advisor can help you assess both the risks and opportunities provided by the global financial markets in this investment climate. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through June 30, 2010, as provided by John Bailer and Elizabeth Slover, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2010, Dreyfus Variable Investment Fund, Growth and Income Portfolios Initial shares achieved a 6.52% total return, and its Service shares achieved a total return of 6.64%. 1 The funds benchmark, the Standard & Poors 500 Composite Stock Price Index (the S&P 500 Index), returned 6.64% for the same period. 2 Stocks encountered heightened volatility late in the reporting period, and an earlier market rally sputtered when investors grew concerned regarding a number of threats to global economic growth.The fund produced returns that were in line with its benchmark, mainly due to strong stock selections in the consumer staples, energy and health care sectors. The Funds Investment Approach To pursue the funds goal of seeking long-term capital growth, current income and growth of income consistent with reasonable investment risk, the fund invests primarily in stocks of domestic and foreign issuers. We seek to create a portfolio that includes a blend of growth and dividend-paying stocks, as well as other investments that provide income.We choose stocks through a disciplined investment process that combines computer modeling techniques, bottom-up fundamental analysis and risk management.The investment process is designed to provide investors with investment exposure to sector weightings and risk characteristics similar to those of the S&P 500 Index. Global Economic Concerns Intensified The year 2010 began in the midst of an economic recovery and stock market rally as improved manufacturing activity and an apparent bottoming of residential housing prices helped boost confidence among businesses, consumers and investors.The economic recovery appeared The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) to gain additional traction during the first quarter of the year, when employment gains seemed to indicate that stubbornly high unemployment might moderate. At the same time, however, several developments seemed to threaten the economic rebound. Europe was roiled by a sovereign debt crisis when Greece and other nations found themselves unable to finance heavy debt burdens, requiring intervention by the International Monetary Fund and the European Union. Meanwhile, robust economic growth in China, one of the primary engines of the global economic recovery, seemed to spark local inflationary pressures, and investors grew worried that higher short-term interest rates and other remedial measures might dampen the regions growth. In the United States, a number of mixed economic indicators suggested that economic headwinds might further constrain already mild growth. Consequently, large-cap stocks gave back their previous gains, generally ending the reporting period lower than where they began. Positioned for a Mild Recovery Although a relatively cautious investment posture limited the funds participation in the market rally early in the reporting period, it helped protect the fund from the brunt of subsequent market declines. In addition, our security selection strategy proved successful in several market sectors. The funds consumer staples holdings benefited from an overweighted position in beverage and snack food producer PepsiCo, which fared well when a key retailer aggressively promoted carbonated beverages and investors anticipated margin improvement in the companys Frito Lay division. Whole Foods Market achieved better-than-expected sales and margin recovery, and remains the undisputed leader in organic foods. In the health care sector, drug distributor AmerisourceBergen appeared poised to benefit from more extensive insurance coverage in the wake of regulatory reform legislation, as well as an ongoing shift toward generic drugs. The fund also held relatively low exposure to pharmaceutical companies with substantial exposure to struggling European markets. Finally, the energy sector proved beneficial to results, as we favored growth-oriented oil producers such as Occidental Petroleum over integrated oil-and-gas companies, particularly Exxon Mobil. 4 Disappointments during the reporting period included the financials sector, where lack of exposure to real estate investment trusts (REITs) prevented the fund from participating in the industrys relative strength. In addition, our preference for national banks over their regional counterparts hurt the funds results when the capital markets faltered and regulatory uncertainty intensified. In the consumer discretionary sector, we had established overweighted positions in industry leaderssuch as News Corp. and Omnicom Groupin light of their attractive valuations, but these economically sensitive companies stumbled when investors began to question the rebounds sustainability. Weathering Bouts of Volatility Although we remained optimistic about the long-term prospects of the U.S. economy and stock market, as of the end of the reporting period we maintained a relatively defensive stance in light of negative headlines. We are aware of the risk that depressed sentiment could cause business executives to become more cautious in their investments and capital spending, and we intend to monitor developments carefully. Nonetheless, we continued to uncover what we believe to be attractive opportunities among fundamentally strong companies.We found a number of companies meeting our investment criteria among retailers and media companies in the consumer discretionary sector. Conversely, we found relatively few opportunities in the utilities and financials sectors. July 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in an index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund, Growth and Income Portfolio from January 1, 2010 to June 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 4.17 $ 5.37 Ending value (after expenses) $934.80 $933.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 4.36 $ 5.61 Ending value (after expenses) $1,020.48 $1,019.24  Expenses are equal to the funds annualized expense ratio of .87% for Initial shares and 1.12% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2010 (Unaudited) Common Stocks97.8% Shares Value ($) Consumer Discretionary13.5% Abercrombie & Fitch, Cl. A 6,400 196,416 Amazon.com 5,450 a 595,467 Autoliv 8,230 393,806 Carnival 20,232 611,816 Dicks Sporting Goods 9,840 a 244,918 DIRECTV, Cl. A 12,150 a 412,128 Home Depot 30,478 855,518 Johnson Controls 28,170 756,928 Macys 11,180 200,122 Mattel 14,460 305,974 NetFlix 4,210 a,b 457,417 News, Cl. A 111,090 1,328,636 Nordstrom 8,600 276,834 Omnicom Group 33,340 1,143,562 Staples 45,360 864,108 Target 14,570 716,407 Tiffany & Co. 6,010 227,839 Time Warner 44,476 1,285,801 Consumer Staples10.8% Clorox 13,240 822,998 Costco Wholesale 7,940 435,350 CVS Caremark 18,392 539,253 Dr. Pepper Snapple Group 18,340 685,733 Energizer Holdings 7,620 a 383,134 Estee Lauder, Cl. A 4,560 254,129 Kraft Foods, Cl. A 25,700 719,600 PepsiCo 37,470 2,283,797 Philip Morris International 49,055 2,248,681 Whole Foods Market 9,850 a,b 354,797 Energy8.9% Cameron International 9,660 a 314,143 Chevron 5,890 399,695 ConocoPhillips 44,600 2,189,414 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy (continued) EOG Resources 3,620 356,099 Exxon Mobil 6,900 393,783 Marathon Oil 6,910 214,832 Newfield Exploration 4,620 a 225,733 Occidental Petroleum 21,080 1,626,322 Pioneer Natural Resources 3,440 204,508 Schlumberger 22,310 1,234,635 Financial13.6% American Express 16,810 667,357 Ameriprise Financial 10,920 394,540 Bank of America 108,140 1,553,972 Berkshire Hathaway, Cl. B 3,120 a 248,633 Capital One Financial 5,520 222,456 Comerica 6,270 230,924 Fidelity National Financial, Cl. A 23,210 301,498 Franklin Resources 2,070 178,413 Genworth Financial, Cl. A 19,760 a 258,263 Goldman Sachs Group 3,890 510,640 JPMorgan Chase & Co. 54,116 1,981,187 Marsh & McLennan 8,510 191,901 MetLife 17,520 661,555 Morgan Stanley 16,030 372,056 Peoples United Financial 13,420 181,170 Prudential Financial 10,020 537,673 State Street 6,120 206,978 T. Rowe Price Group 9,200 408,388 Travelers 6,110 300,918 U.S. Bancorp 35,250 787,838 Wells Fargo & Co. 30,580 782,848 Health Care11.1% Alexion Pharmaceuticals 4,670 a 239,057 Allergan 7,600 442,776 AmerisourceBergen 16,580 526,415 Amgen 4,970 a 261,422 8 Common Stocks (continued) Shares Value ($) Health Care (continued) Amylin Pharmaceuticals 13,210 a 248,348 Cardinal Health 12,130 407,689 Celgene 6,290 a 319,658 Cerner 5,550 a 421,190 Covidien 8,358 335,825 Dendreon 260 a 8,406 Edwards Lifesciences 7,300 a 408,946 Express Scripts 12,500 a 587,750 Hospira 4,920 a 282,654 Human Genome Sciences 9,290 a 210,511 Illumina 7,030 a 306,016 Johnson & Johnson 4,010 236,831 Merck & Co. 46,480 1,625,406 Pfizer 114,059 1,626,481 Warner Chilcott, Cl. A 12,060 a,b 275,571 Zimmer Holdings 4,070 a 219,984 Industrial11.3% Caterpillar 14,530 872,817 Cummins 7,200 468,936 Dover 21,160 884,276 Eaton 4,050 265,032 Emerson Electric 5,270 230,246 General Electric 132,720 1,913,822 Ingersoll-Rand 12,060 415,949 Norfolk Southern 17,480 927,314 Pitney Bowes 65,980 1,448,921 Rockwell Collins 6,620 351,721 Tyco International 11,950 420,999 United Technologies 13,890 901,600 Information Technology19.7% Agilent Technologies 9,880 a 280,888 Amphenol, Cl. A 10,600 416,368 AOL 11,579 a 240,727 Apple 9,593 a 2,412,927 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) BMC Software 13,790 a 477,548 Cisco Systems 83,840 a 1,786,630 Dolby Laboratories, Cl. A 8,060 a 505,281 Equinix 2,400 a 194,928 Google, Cl. A 2,693 a 1,198,250 Hewlett-Packard 8,930 386,490 Informatica 14,850 a 354,618 International Business Machines 11,410 1,408,907 Microsoft 95,857 2,205,670 NetApp 6,830 a 254,827 Oracle 51,070 1,095,962 QUALCOMM 8,270 271,587 Research In Motion 7,480 a 368,465 Salesforce.com 5,600 a 480,592 Teradata 17,490 a 533,095 Trimble Navigation 14,280 a 399,840 Tyco Electronics 7,880 199,994 VMware, Cl. A 7,610 a 476,310 Materials3.3% Air Products & Chemicals 11,730 760,221 Celanese, Ser. A 12,020 299,418 Dow Chemical 12,450 295,314 Freeport-McMoRan Copper & Gold 13,337 788,617 Packaging Corp. of America 22,240 489,725 Telecommunication Services4.4% AT & T 56,030 1,355,366 Vodafone Group, ADR 65,760 b 1,359,259 Windstream 83,380 880,493 Utilities1.2% Entergy 7,790 557,920 Questar 9,780 444,892 Total Common Stocks (cost $78,263,524) 10 Other Investment1.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,364,000) 1,364,000 c Investment of Cash Collateral for Securities Loaned2.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,806,090) 1,806,090 c Total Investments (cost $81,433,614) 101.7% Liabilities, Less Cash and Receivables (1.7%) Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2010, the total market value of the funds securities on loan is $1,705,022 and the total market value of the collateral held by the fund is $1,806,090. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 19.7 Energy 8.9 Financial 13.6 Telecommunication Services 4.4 Consumer Discretionary 13.5 Money Market Investments 3.9 Industrial 11.3 Materials 3.3 Health Care 11.1 Utilities 1.2 Consumer Staples 10.8  Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF OPTIONS WRITTEN June 30, 2010 (Unaudited) Contracts Value ($) Call Options: Clorox, July 2010 @ 70 38 a (152) Franklin Resources, July 2010 @ 130 20 a (200) Freeport McMoran Copper & Gold, August 2010 @ 100 11 a (33) (Premiums received $6,217) a Non-income producing security. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $1,705,022)Note 1(b): Unaffiliated issuers 78,263,524 79,013,239 Affiliated issuers 3,170,090 3,170,090 Cash 5,856 Receivable for investment securities sold 2,675,402 Dividends and interest receivable 179,571 Receivable for shares of Beneficial Interest subscribed 1,720 Prepaid expenses 3,299 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 65,529 Payable for investment securities purchased 2,246,708 Liability for securities on loanNote 1(b) 1,806,090 Payable for shares of Beneficial Interest redeemed 104,084 Outstanding options written, at value (premiums received $6,217)See Statement of Options WrittenNote 4 385 Accrued expenses 40,785 Net Assets ($) Composition of Net Assets ($): Paid-in capital 111,729,113 Accumulated undistributed investment incomenet 52,968 Accumulated net realized gain (loss) on investments (31,752,032) Accumulated net unrealized appreciation (depreciation) on investments and options transactions 755,547 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 72,696,146 8,089,450 Shares Outstanding 4,632,616 515,141 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Six Months Ended June 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 795,403 Affiliated issuers 371 Income from securities lendingNote 1(b) 488 Total Income Expenses: Investment advisory feeNote 3(a) 343,297 Professional fees 21,243 Distribution feesNote 3(b) 11,906 Prospectus and shareholders reports 10,686 Custodian feesNote 3(b) 9,985 Trustees fees and expensesNote 3(c) 3,562 Loan commitment feesNote 2 1,361 Shareholder servicing costsNote 3(b) 1,289 Miscellaneous 6,999 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (2) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 7,075,220 Net realized gain (loss) on options transactions 5,655 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments (12,992,920) Net unrealized appreciation (depreciation) on options transactions 9,418 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 Operations ($): Investment incomenet 385,936 1,071,738 Net realized gain (loss) on investments 7,080,875 (4,232,643) Net unrealized appreciation (depreciation) on investments (12,983,502) 24,422,349 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (353,379) (978,044) Service Shares (28,610) (98,191) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 1,588,549 2,644,559 Service Shares 138,053 190,779 Dividends reinvested: Initial Shares 353,379 978,044 Service Shares 28,610 98,191 Cost of shares redeemed: Initial Shares (7,070,387) (12,372,763) Service Shares (1,533,177) (2,454,340) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 93,179,249 83,909,570 End of Period Undistributed investment incomenet 52,968 49,021 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 Capital Share Transactions: Initial Shares Shares sold 90,933 191,453 Shares issued for dividends reinvested 21,361 70,119 Shares redeemed (412,472) (899,770) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 8,193 13,743 Shares issued for dividends reinvested 1,730 7,128 Shares redeemed (87,262) (180,860) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2010 Year Ended December 31, Initial Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 16.86 13.27 25.42 24.79 21.82 21.40 Investment Operations: Investment incomenet a .07 .19 .13 .19 .18 .28 Net realized and unrealized gain (loss) on investments (1.16) 3.59 (9.53) 1.79 2.97 .43 Total from Investment Operations (1.09) 3.78 (9.40) 1.98 3.15 .71 Distributions: Dividends from investment incomenet (.08) (.19) (.13) (.19) (.18) (.29) Dividends from net realized gain on investments   (2.62) (1.16)   Total Distributions (.08) (.19) (2.75) (1.35) (.18) (.29) Net asset value, end of period 15.69 16.86 13.27 25.42 24.79 21.82 Total Return (%) (6.52) b 28.79 (40.41) 8.44 14.51 3.35 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .87 c .88 .85 .81 .84 .81 Ratio of net expenses to average net assets .87 c,d .84 .85 d .81 d .83 .81 d Ratio of net investment income to average net assets .87 c 1.32 .66 .76 .78 1.33 Portfolio Turnover Rate 44.28 b 113.45 134.81 71.85 124.50 65.91 Net Assets, end of period ($ x 1,000) 72,696 83,182 73,919 149,445 168,965 183,903 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2010 Year Ended December 31, Service Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 16.87 13.28 25.43 24.80 21.83 21.40 Investment Operations: Investment incomenet a .05 .15 .08 .14 .14 .24 Net realized and unrealized gain (loss) on investments (1.17) 3.59 (9.53) 1.79 2.97 .44 Total from Investment Operations (1.12) 3.74 (9.45) 1.93 3.11 .68 Distributions: Dividends from investment incomenet (.05) (.15) (.08) (.14) (.14) (.25) Dividends from net realized gain on investments   (2.62) (1.16)   Total Distributions (.05) (.15) (2.70) (1.30) (.14) (.25) Net asset value, end of period 15.70 16.87 13.28 25.43 24.80 21.83 Total Return (%) (6.64) b 28.44 (40.53) 8.19 14.31 3.21 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.12 c 1.13 1.10 1.06 1.09 1.07 Ratio of net expenses to average net assets 1.12 c,d 1.09 1.10 d 1.00 1.00 1.00 Ratio of net investment income to average net assets .60 c 1.08 .40 .55 .61 1.14 Portfolio Turnover Rate 44.28 b 113.45 134.81 71.85 124.50 65.91 Net Assets, end of period ($ x 1,000) 8,089 9,997 9,990 21,294 19,213 20,241 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01% See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Variable Investment Fund (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open end management investment company, operating as a series company currently offering seven series, including the Growth and Income Portfolio (the fund).The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a non-diversified series.The funds investment objective is to provide long-term capital growth, current income and growth of income, consistent with reasonable investment risk.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and inter- The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) pretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board ofTrustees, certain factors may be considered such as: fundamen- 20 tal analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Options traded over-the-counter are valued at the mean between the bid and asked price. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  76,891,709   Equity Securities Foreign  2,121,530   Mutual Funds 3,170,090   Liabilities ($) Other Financial Instruments: Written Options (385)    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of 22 this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2010, The Bank of New York Mellon earned $209 from lending portfolio securities, pursuant to the securities lending agreement. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2010 were as follows: (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. The fund declares and pays dividends from investment income-net on a quarterly basis. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes inter- 24 est and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $37,490,176 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2009. If not applied, $27,760,538 of the carryover expires in fiscal 2016 and $9,729,638 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2009 was as follows: ordinary income $1,076,235. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2010, the fund did not borrow under the Facilities. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2010, Service shares were charged $11,906 pursuant to the Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2010, the fund was charged $217 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2010, the fund was charged $34 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $2. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2010, the fund was charged $9,985 pursuant to the custody agreement. During the period ended June 30, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. 26 The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $53,396, Rule 12b-1 distribution plan fees $1,767, custodian fees $6,104, chief compliance officer fees $4,113 and transfer agency per account fees $149. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and options transactions, during the period ended June 30, 2010, amounted to $39,839,972 and $47,591,354, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting.Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting.Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Options: The fund may purchase and write (sell) put and call options to hedge against changes in the values of equities, or as a substitute for an investment.The fund is subject to market risk in the course of pursuing its investment objectives through its investments in options contracts.A The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if 28 the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. The following summarizes the funds call/put options written for the period ended June 30, 2010: Options Terminated Number of Premiums Net Realized Options Written: Contracts Received ($) Cost ($) Gain ($) Contracts outstanding December 31, 2009 60 13,214 Contracts written 196 19,009 Contracts terminated: Contracts closed 187 26,006 20,351 5,655 Contracts Outstanding June 30, 2010 69 At June 30, 2010, accumulated net unrealized appreciation on investments was $749,715, consisting of $6,050,923 gross unrealized appreciation and $5,301,208 gross unrealized depreciation. At June 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 29 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board held on March 2, 2010, the Board unanimously approved the continuation of the funds Investment Advisory Agreement with Dreyfus for a one-year term ending March 30, 2011.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Investment Advisory Agreement, the Board considered all factors that they believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Investment Advisory Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting, administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure. The Board also considered Dreyfus brokerage policies and practices, the standards applied in seeking best execution and Dreyfus policies and practices regarding soft dollars. 30 Comparative Analysis of the Funds Performance and Advisory Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of large-cap core funds underlying variable insurance products (the Performance Group) and to a larger universe of funds, consisting of all large-cap core funds underlying variable insurance products (the Performance Universe) selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted the funds average annual total return was above the median of the Performance Group and Performance Universe for the one-year period ended December 31, 2009. The funds average annual total return was below the Performance Group and Performance Universe medians for the two-, three-, four-, five-and ten-year periods ended December 31, 2009. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index.The Board noted that new portfolio managers were assigned to the fund in January 2009. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The funds contractual management fee was slightly higher than the Expense Group median, and the funds actual management fee was higher than the Expense Group and Expense Universe medians. The funds total expense ratio was higher than the Expense Group median but lower than the Expense Universe median. The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds and/or separate accounts with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus perspective, as applicable, in providing services to the Similar Accounts as compared to the fund.The Board analyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Investment Advisory Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static 32 or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that Dreyfus did not realize a profit on the funds operations. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Investment Advisory Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the funds recent performance improve- ment following the appointment of new portfolio managers. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the advisory fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the funds Investment Advisory Agreement was in the best interests of the fund and its shareholders. The Fund 33 For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements 30 Information About the Review and Approval of the Funds Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, International Equity Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, International Equity Portfolio, covering the six-month period from January 1, 2010, through June 30, 2010. After posting solid gains over the first quarter of 2010, stocks encountered renewed volatility in the second quarter, which caused most equity indices to erase their previous gains and end the reporting period lower than where they began. The second-quarter correction occurred despite positive GDP reports, as manufacturing activity improved and unemployment began to moderate in a recovery that has so far proved sustainable but milder than historical averages. Indeed, many of the headlines that have affected investors emanated from overseas markets, including the sovereign debt crisis in Europe and inflation fears in China. Despite recent headlines about the current state of the U.S. economy, we still believe that it is unlikely that well encounter a double-dip recession. Instead, we expect current financial strains to ease and the domestic economy to expand at a moderate pace over the second half of the year. However, we currently see a number of downside risks across the global markets that could result in volatility over the short term, which is why we still believe that a long-term investment focus with an emphasis on high-quality stocks may be suitable for many investors. As always, your financial advisor can help you assess both the risks and opportunities provided by the global financial markets in this investment climate. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through June 30, 2010, as provided by Jon Bell, Portfolio Manager, Newton Capital Management Limited, Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended June 30, 2010, Dreyfus Variable Investment Fund, International Equity Portfolio, produced a total return of 11.25% for its Initial shares, and its Service shares produced a total return of 11.33%. 1 This compares with a 13.23% return for the funds benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (MSCI EAFE Index), for the same period. 2 Global stock markets declined amid renewed economic concerns over the first half of 2010.The fund produced returns that were higher than its benchmark, mainly due to strong individual stock selections and underweighted exposure to the financials sector. The Funds Investment Approach The fund seeks capital growth by investing primarily in stocks of foreign companies. The process of identifying investment ideas begins by identifying a core list of investment themes.These (typically global) themes are based primarily on observable economic, industrial or social trends that Newton believes will positively affect certain markets, industries or companies, and these ideas help us to identify areas of investment opportunity and risk. Such themes currently include all change , which asserts that the bursting of the credit bubble heralds a number of structural changes in economies and financial markets (and provides the rationale for the portfolios underweighted exposure to the financial sector). Elsewhere, the networked world theme identifies the opportunities inherent in the growth of information technology networks around the world. When choosing stocks, we consider trends in economic variables, such as gross domestic product, inflation and interest rates; investment themes, such as new technologies and globalization; the relative values of equities, bonds and cash; company fundamentals; and long-term trends in currency movements.Within markets and sectors determined The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) to be relatively attractive, we seek what we believe are attractively priced companies that possess a sustainable competitive advantage in their market or sector. Securities are generally sold when themes or strategies change, when we determine that the companys prospects have changed, or when a stock becomes fully valued by the market. Global Equities Succumbed to Economic Pressures Robust economic growth in the emerging markets and,to a lesser extent, the United States supported greater global manufacturing activity over the first half of 2010, fueling a mild economic recovery. However, the positive effects of the rebound on investor sentiment were offset by a sovereign debt crisis in Greece, Spain and other parts of Europe. In addition, investors worried that efforts to forestall inflationary pressures in China might dampen economic growth in Asia, and high unemployment rates continued to weigh on the domestic economic rebound in the United States.As these worries intensified, global stock prices generally declined. Stock Selection Strategy Enhanced Fund Returns The fund avoided the brunt of the European debt crisis through underweighted exposure to the financials sector in the United States, Europe and Japan, a position we have maintained for some time as part of our all change investment theme. Banks in the emerging markets fared better, and the fund benefited from an investment in Banco Santander Chile, which, unlike its Spain-based parent, is well run and carries a healthy balance sheet. Our security selection strategy identified a number of companies that withstood the economic soft patch and achieved higher earnings.The funds top performers during the reporting period included Jardine Matheson Holdings, a Hong Kong-based conglomerate which owns assets including supermarkets, hotels, industrial businesses. In Japan, Fuji Machine Manufacturing advanced along with global demand for smartphones, and Towa Pharmaceutical benefited from regulatory changes favoring generic drugs. Footwear seller Belle International Holdings encountered rising domestic consumption in China. In the telecommunications sector, the fund profited from Millicom International Cellular, which operates in the emerging markets of Africa and Latin America. The split of British telephony provider Cable & Wireless into two companies unlocked shareholder value, and the fund avoided relative weakness in Spains Telefónica. 4 Disappointments during the reporting period included industrial companies in France, where defense contractor Thales declined amid cutbacks in defense spending and power and transportation systems developer Alstom warned of earnings shortfalls. Seeking Opportunities in a Slow-Growth Economy We have maintained a cautious posture in the worlds developed markets, particularly Europe, which has continued to struggle with sub-par economic growth and heavy debt burdens. Nonetheless, our stock selection process has identified what we believe to be attractive opportunities in a variety of developed and emerging nations. We generally have favored financially sound companies with steady dividend yields, especially those in the pharmaceuticals and telecommunications industry groups.We also have found potential opportunities among gold producers, which could serve as a hedge against inflationary pressures in Asia, and among some large companies in the energy and automotive industries that have declined to attractive valuations due to temporary factors that, in our judgment, do not affect their long-term prospects. July 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The funds performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging markets countries. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe, Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Investors cannot invest directly in an index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund, International Equity Portfolio from January 1, 2010 to June 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 5.15 $ 6.32 Ending value (after expenses) $887.50 $886.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 5.51 $ 6.76 Ending value (after expenses) $1,019.34 $1,018.10 Expenses are equal to the funds annualized expense ratio of 1.10% for Initial shares and 1.35% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2010 (Unaudited) Common Stocks99.1% Shares Value ($) Australia5.4% AMP 135,677 595,015 Newcrest Mining 28,259 834,925 QBE Insurance Group 31,496 482,515 Santos 42,775 453,674 White Energy 183,992 a 483,211 Belgium1.1% Anheuser-Busch InBev 12,363 Brazil4.5% Banco Santander Brasil, ADR 58,252 601,743 Hypermarcas 44,838 a 575,814 Natura Cosmeticos 21,867 484,587 Rossi Residencial 42,138 303,720 Tele Norte Leste Participacoes, ADR 26,084 390,217 Canada1.5% Barrick Gold 8,091 367,251 Potash Corporation of Saskatchewan 5,158 444,260 Chile.7% Banco Santander Chile, ADR 5,253 China1.9% China Shenhua Energy, Cl. H 95,600 349,895 Sands China 429,200 644,883 France5.5% Air Liquide 4,209 422,761 Alstom 8,831 398,231 BNP Paribas 9,313 497,263 LOreal 4,861 474,998 Thales 14,088 452,857 Total 14,972 666,323 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Germany5.0% Bayer 12,957 722,938 Bilfinger Berger 5,237 289,066 Deutsche Telekom 58,617 690,993 E.ON 17,690 476,212 Fresenius Medical Care & Co. 8,510 459,590 Hong Kong4.9% Belle International Holdings 385,000 551,773 GOME Electrical Appliances Holdings 1,242,000 a 379,607 Huabao International Holdings 305,000 391,683 Jardine Matheson Holdings 17,200 604,408 Man Wah Holdings 375,200 a 366,195 New World Development 157,000 257,671 Japan26.8% Asahi Breweries 33,100 564,177 Canon 13,500 508,455 Canon Marketing Japan 22,000 312,277 Fast Retailing 3,700 565,786 Fuji Machine Manufacturing 36,600 668,126 Honda Motor 19,000 558,084 INPEX 67 376,622 JFE Holdings 16,100 506,226 Lawson 14,900 654,714 Makita 11,000 297,970 Mitsubishi 28,000 590,307 Nintendo 3,000 894,079 Nissan Motor 21,500 152,225 Nomura Holdings 194,800 1,077,387 NTT DoCoMo 287 436,594 Panasonic 25,000 317,254 Sankyo 8,600 391,506 Santen Pharmaceutical 16,000 578,182 Secom 7,300 326,545 Sony 22,500 606,430 8 Common Stocks (continued) Shares Value ($) Japan (continued) SUMCO 18,816 a 316,881 Sumitomo Mitsui Financial Group 27,000 775,050 Toshiba 111,000 a 558,672 Towa Pharmaceutical 13,400 874,490 Toyota Motor 34,200 1,191,382 Luxembourg1.8% ArcelorMittal 16,442 437,294 Millicom International Cellular, SDR 6,560 529,412 Netherlands.8% Koninklijke Ahold 31,830 Poland.5% Telekomunikacja Polska 61,375 Singapore1.2% DBS Group Holdings 66,500 South Africa1.6% Gold Fields 62,094 Spain1.2% Acciona 3,743 284,268 Amadeus IT Holding, Cl. A 21,670 340,819 Switzerland14.5% ABB 32,124 a 558,220 Actelion 10,165 a 379,068 Bank Sarasin & Cie, Cl. B 12,857 515,108 Lonza Group 3,605 239,982 Nestle 29,574 1,426,945 Novartis 22,729 1,102,730 Roche Holding 10,658 1,463,595 Syngenta 1,790 413,346 Transocean 4,657 221,217 UBS 48,745 a 646,142 Zurich Financial Services 3,022 663,362 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Thailand2.0% Bangkok Bank 113,700 449,324 Bank of Ayudhya 968,600 586,124 United Kingdom18.2% Anglo American 26,232 a 911,919 BAE Systems 117,737 546,969 BG Group 28,369 419,949 BHP Billiton 24,428 632,119 BowLeven 226,376 a 433,089 BP 59,348 285,032 British American Tobacco 22,676 718,030 Bunzl 30,203 301,194 Cable & Wireless Communications 503,733 429,761 Cable & Wireless Worldwide 390,751 500,573 Carnival 11,641 373,119 GlaxoSmithKline 53,416 905,249 HSBC Holdings 61,605 562,024 ICAP 83,548 500,804 Premier Oil 27,037 a 498,715 Smith & Nephew 44,534 419,293 Standard Chartered 13,141 319,009 Vodafone Group 386,885 801,710 Total Common Stocks (cost $52,526,663) 10 Other Investment1.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $675,000) 675,000 b Total Investments (cost $53,201,663) 100.4% Liabilities, Less Cash and Receivables (.4%) Net Assets 100.0% ADRAmerican Depository Receipts SDRSwedish Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Consumer Discretionary 25.6 Oil & Gas 6.4 Financial 18.1 Technology 2.9 Materials 14.5 Money Market Investment 1.3 Health Care 11.8 Utilities .9 Industrial 11.2 Telecommunications 7.7  Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 52,526,663 52,113,695 Affiliated issuers 675,000 675,000 Cash 49,449 Cash denominated in foreign currencies 92,055 92,443 Dividends and interest receivable 305,483 Receivable for investment securities sold 300,394 Unrealized appreciation on forward foreign currency exchange contractsNote 4 150,291 Receivable for shares of Beneficial Interest subscribed 73 Prepaid expenses 825 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 76,720 Unrealized depreciation on forward foreign currency exchange contractsNote 4 604,918 Payable for investment securities purchased 333,160 Payable for shares of Beneficial Interest redeemed 49,514 Accrued expenses 30,379 Net Assets ($) Composition of Net Assets ($): Paid-in capital 73,806,589 Accumulated undistributed investment incomenet 446,314 Accumulated net realized gain (loss) on investments (20,790,190) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (869,751) Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 40,605,486 11,987,476 Shares Outstanding 3,061,897 904,136 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended June 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends (net of $79,668 foreign taxes withheld at source): Unaffiliated issuers 960,971 Affiliated issuers 536 Interest 1,618 Total Income Expenses: Investment advisory feeNote 3(a) 210,610 Custodian feesNote 3(b) 57,854 Auditing fees 20,672 Distribution feesNote 3(b) 16,110 Prospectus and shareholders reports 2,808 Trustees fees and expensesNote 3(c) 2,494 Legal fees 1,636 Shareholder servicing costsNote 3(b) 1,425 Loan commitment feesNote 2 876 Interest expenseNote 2 153 Miscellaneous 9,385 Total Expenses Lessreduction in fees due to earnings creditsNote 1(c) (1) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 320,338 Net realized gain (loss) on forward foreign currency exchange contracts 217,546 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (7,132,570) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (632,007) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 Operations ($): Investment incomenet 639,103 1,065,978 Net realized gain (loss) on investments 537,884 (7,578,794) Net unrealized appreciation (depreciation) on investments (7,764,577) 18,304,788 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (739,690) (1,559,455) Service Shares (194,723) (448,204) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 3,440,655 6,141,934 Service Shares 1,174,199 1,743,967 Dividends reinvested: Initial Shares 739,690 1,559,455 Service Shares 194,723 448,204 Cost of shares redeemed: Initial Shares (3,271,046) (7,101,025) Service Shares (1,321,050) (2,418,526) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 59,157,794 48,999,472 End of Period Undistributed investment incomenet 446,314 741,624 14 Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 Capital Share Transactions: Initial Shares Shares sold 243,988 481,209 Shares issued for dividends reinvested 49,019 145,065 Shares redeemed (227,006) (560,090) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 82,829 130,075 Shares issued for dividends reinvested 12,904 41,694 Shares redeemed (91,317) (187,243) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund's total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2010 Year Ended December 31, Initial Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 15.19 12.75 23.12 20.08 16.41 14.36 Investment Operations: Investment incomenet a .17 .28 .30 .29 .22 .26 Net realized and unrealized gain (loss) on investments (1.85) 2.71 (9.70) 3.10 3.59 1.85 Total from Investment Operations (1.68) 2.99 (9.40) 3.39 3.81 2.11 Distributions: Dividends from investment incomenet (.25) (.55) (.34) (.35) (.14) (.06) Dividends from net realized gain on investments   (.63)    Total Distributions (.25) (.55) (.97) (.35) (.14) (.06) Net asset value, end of period 13.26 15.19 12.75 23.12 20.08 16.41 Total Return (%) (11.25) b 25.26 (42.22) 17.12 23.31 14.75 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.10 c 1.12 1.10 1.03 1.03 1.10 Ratio of net expenses to average net assets 1.10 c,d 1.12 d 1.08 .98 .97 1.09 Ratio of net investment income to average net assets 2.33 c 2.12 1.62 1.37 1.19 1.76 Portfolio Turnover Rate 27.04 b 104.15 99.61 113.77 98.92 92.82 Net Assets, end of period ($ x 1,000) 40,605 45,507 37,360 70,923 59,561 42,289 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 Six Months Ended June 30, 2010 Year Ended December 31, Service Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 15.17 12.72 23.06 20.05 16.39 14.35 Investment Operations: Investment incomenet a .15 .25 .24 .22 .16 .22 Net realized and unrealized gain (loss) on investments (1.84) 2.71 (9.66) 3.11 3.61 1.85 Total from Investment Operations (1.69) 2.96 (9.42) 3.33 3.77 2.07 Distributions: Dividends from investment incomenet (.22) (.51) (.29) (.32) (.11) (.03) Dividends from net realized gain on investments   (.63)    Total Distributions (.22) (.51) (.92) (.32) (.11) (.03) Net asset value, end of period 13.26 15.17 12.72 23.06 20.05 16.39 Total Return (%) (11.33) b 24.89 (42.36) 16.84 23.06 14.45 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.35 c 1.37 1.35 1.28 1.28 1.34 Ratio of net expenses to average net assets 1.35 c,d 1.37 d 1.34 1.23 1.21 1.33 Ratio of net investment income to average net assets 2.08 c 1.91 1.33 1.02 .90 1.50 Portfolio Turnover Rate 27.04 b 104.15 99.61 113.77 98.92 92.82 Net Assets, end of period ($ x 1,000) 11,987 13,651 11,639 18,607 9,716 5,870 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: DreyfusVariable Investment Fund (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company, operating as a series company currently offering seven series, including the International Equity Portfolio (the fund). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a non-diversified series. The funds investment objective is to maximize capital growth. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Newton Capital Management Limited (Newton) serves as the funds sub-investment adviser. Newton is also a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares, which are sold without a sales charge.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized 18 by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 20 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Foreign  25,700,465 26,413,230   Mutual Funds 675,000   Other Financial Instruments:     Forward Foreign Currency Exchange Contracts   150,291  Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts   (604,918)   See Statement of Investments for country and industry classification.  Securities classified as Level 2 at period end as the values were determined pursuant to the funds fair valuation procedures.  Amounts shown represent unrealized appreciation (depreciation) at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund.The remain- The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) ing portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash 22 management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital,and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2010 were as follows: Affiliated Investment Value Value Net Company 12/31/2009 ($) Purchases ($) Sales ($) 6/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 625,000 7,135,000 7,085,000 675,000 1.3 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $19,956,592 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2009. If not applied, $8,146,593 of the carryover expires in fiscal 2016 and $11,809,999 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2009 was as follows: ordinary income $2,007,659. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. 24 The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2010 was approximately $22,100, with a related weighted average annualized interest rate of 1.40%. NOTE 3Investment Advisory Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly. Pursuant to a sub-investment advisory agreement between Dreyfus and Newton, the sub-investment advisory fee is payable monthly by Dreyfus, and is based upon the value of the funds average daily net assets, computed at the following annual rates: Average Net Assets 0 up to $100 million .35% $100 million up to $1 billion .30% $1 billion up to $1.5 billion .26% In excess of $1.5 billion .20% (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing their shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of Service shares average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2010, Service shares were charged $16,110 pursuant to the Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) fund. During the period ended June 30, 2010, the fund was charged $119 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2010, the fund was charged $19 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $1. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2010, the fund was charged $57,854 pursuant to the custody agreement. During the period ended June 30, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $33,038, Rule 12b-1 distribution plan fees $2,481, custodian fees $37,008, chief compliance officer fees $4,113 and transfer agency per account fees $80. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended June 30, 2010, amounted to $15,628,424 and $14,923,161, respectively. 26 The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at June 30, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 11/12/2010 928,189 766,218 768,723 2,505 Euro, Expiring 9/15/2010 1,782,142 2,430,793 2,180,247 (250,546) Japanese Yen, Expiring 7/2/2010 26,977,872 304,010 305,127 1,117 Japanese Yen, Expiring 7/15/2010 95,756,110 1,059,308 1,083,288 23,980 Japanese Yen, Expiring 9/15/2010 202,297,914 2,210,544 2,291,091 80,547 Singapore Dollar, Expiring 10/15/2010 800,878 573,572 572,610 (962) Singapore Dollar, Expiring 10/15/2010 817,912 587,095 584,788 (2,307) Singapore Dollar, Expiring 10/15/2010 1,508,486 1,078,916 1,078,533 (383) South Korean Won, Expiring 7/15/2010 1,029,880,000 906,644 842,364 (64,280) South Korean Won, Expiring 7/15/2010 333,687,000 299,486 272,931 (26,555) Sales: Proceeds($) British Pound, Expiring 10/15/2010 376,000 573,572 561,749 11,823 British Pound, Expiring 10/15/2010 752,000 1,078,916 1,123,499 (44,583) Euro, Expiring 7/1/2010 9,375 11,487 11,464 23 Euro, Expiring 9/15/2010 1,782,142 2,210,543 2,180,247 30,296 Japanese Yen, Expiring 7/1/2010 18,535,152 207,448 209,638 (2,190) 28 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Japanese Yen, Expiring 7/2/2010 2,713,275 30,593 30,688 (95) Japanese Yen, Expiring 7/15/2010 83,539,909 906,644 945,086 (38,442) Japanese Yen, Expiring 7/15/2010 27,665,464 299,486 312,979 (13,493) Japanese Yen, Expiring 9/15/2010 219,610,000 2,430,793 2,487,156 (56,363) Japanese Yen, Expiring 10/15/2010 55,494,000 587,095 628,881 (41,786) Japanese Yen, Expiring 11/12/2010 68,184,000 766,218 773,163 (6,945) South Korean Won, Expiring 7/15/2010 1,363,567,000 1,059,307 1,115,295 (55,988) Gross Unrealized Appreciation Gross Unrealized Depreciation At June 30, 2010, accumulated net unrealized depreciation on investments was $412,968, consisting of $4,820,262 gross unrealized appreciation and $5,233,230 gross unrealized depreciation. At June 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 29 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board held on March 2, 2010, the Board unanimously approved the continuation of the funds Investment Advisory Agreement with Dreyfus and the Sub-Investment Advisory Agreement between Dreyfus and Newton Capital Management Limited (Newton) (together, the Agreements) for a one-year term ending March 30, 2011. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Agreements, the Board considered all factors that they believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund by Dreyfus and Newton pursuant to their Agreements. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Newtons research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting, administration and assistance in 30 meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure, as well as Dreyfus supervisory activities over Newton.The Board also considered Newtons brokerage policies and practices, the standards applied in seeking best execution and Dreyfus and Newtons policies and practices regarding soft dollars. Comparative Analysis of the Funds Performance and Advisory Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of international core funds underlying variable insurance products (the Performance Group) and to a larger universe of funds, consisting of all international core funds underlying variable insurance products (the Performance Universe) selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted the funds average annual total return was below the median of the Performance Group and Performance Universe for the one- and two-year periods ended December 31, 2009 and above the median of the Performance Group and Performance Universe for the five- and ten-year periods ended December 31, 2009. The funds average annual total return was below the Performance Group median and above the Performance Universe median for the three- and four-year periods ended December 31, 2009. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index, noting that the funds performance exceeded that of the benchmark MSCI EAFE Index for two out of the last three calendar years. The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The funds contractual management fee was below the Expense Group median. The funds actual management fee was below the Expense Group and Expense Universe medians. The funds total expense ratio was above the Expense Group and the Expense Universe medians. Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus, Newton or their affiliates by mutual funds and/or separate accounts with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus or Newtons perspective, as applicable, in providing services to the Similar Accounts as compared to the fund.The Board analyzed differences in fees paid to Dreyfus and Newton and discussed the relationship of the advisory fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management and sub-advisory fees. The Board also considered the fee to Newton in relation to the fee paid to Dreyfus and the respective services provided by Newton and Dreyfus. The Board also noted that Newtons fee is paid by Dreyfus and not by the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The 32 Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members also considered potential benefits to Dreyfus or Newton from acting as investment adviser and sub-investment adviser, respectively, and noted that there were no soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Since Dreyfus, and not the fund, pays Newton pursuant to the Sub-Investment Advisory Agreement, the Board did not consider Newtons profitability to be relevant to its deliberations. It also was noted that Dreyfus did not realize a profit on the funds operations. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Agreements. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus and Newton are adequate and appropriate. While the Board noted recent relative underperformance, the Board observed the favorable absolute performance in the last year and the proximity to the median during periods of relative underperformance. The Fund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board concluded that the fees paid to Dreyfus and Newton were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the advisory fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the Agreements was in the best interests of the fund and its shareholders. 34 NOTES The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 19 Notes to Financial Statements 30 Information About the Review and Approval of the Funds Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, International Value Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, InternationalValue Portfolio, covering the six-month period from January 1, 2010, through June 30, 2010. After posting solid gains over the first quarter of 2010, stocks encountered renewed volatility in the second quarter, which caused most equity indices to erase their previous gains and end the reporting period lower than where they began. The second-quarter correction occurred despite positive GDP reports, as manufacturing activity improved and unemployment began to moderate in a recovery that has so far proved sustainable but milder than historical averages. Indeed, many of the headlines that have affected investors emanated from overseas markets, including the sovereign debt crisis in Europe and inflation fears in China. Despite recent headlines about the current state of the U.S. economy, we still believe that it is unlikely that well encounter a double-dip recession. Instead, we expect current financial strains to ease and the domestic economy to expand at a moderate pace over the second half of the year. However, we currently see a number of downside risks across the global markets that could result in volatility over the short term, which is why we still believe that a long-term investment focus with an emphasis on high-quality stocks may be suitable for many investors. As always, your financial advisor can help you assess both the risks and opportunities provided by the global financial markets in this investment climate. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through June 30, 2010, as provided by D. Kirk Henry, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2010, Dreyfus Variable Investment Fund, International Value Portfolios Initial shares produced a total return of 12.78%, and its Service shares produced a total return of 12.89%. 1 This compares with a 13.23% return for the portfolios benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (MSCI EAFE Index), for the same period. 2 International stocks fell sharply over the first six months of 2010 as intensifying global economic concerns weighed on investor sentiment and sparked widespread declines in the worlds stock markets. The fund produced higher returns than its benchmark in this challenging environment, primarily due to the success of our security selection strategy in Japan. The Funds Investment Approach The fund seeks long-term capital growth by investing in stocks of foreign companies that we consider to be value companies.The fund may invest in companies of any size, and may also invest in companies located in emerging markets. Our investment approach is value-oriented and research-driven.When selecting stocks,we conduct extensive quantitative and fundamental research that emphasizes individual stock selection rather than economic and industry trends.We focus on how a stock is valued relative to its intrinsic worth, the companys underlying business health as measured by return on assets and return on equity, and the presence of a catalyst that may trigger an increase in the stock price. International Equities Declined in European Debt Crisis Robust economic growth in the emerging markets and,to a lesser extent, the United States supported greater global manufacturing activity and higher corporate earnings over the first half of 2010, fueling a mild recovery of the global economy. However, the positive effects of the expanding global economy were offset by concerns surrounding a The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) sovereign debt crisis in Europe, where Greece and other peripheral nations found themselves unable to finance heavy debt loads, requiring intervention by the International Monetary Fund and European Union. In addition, global investors worried that efforts to forestall inflationary pressures in China might dampen economic growth in Asia, and high unemployment rates continued to weigh on the domestic economic rebound in the United States. Finally, the explosion and oil spill at BPs Horizon Deepwater rig in the Gulf of Mexico hurt energy stocks and introduced an additional degree of uncertainty and volatility to global equity markets. By the end of the reporting period, these developments had weighed heavily on international stock prices, erasing a portion of the gains achieved in 2009. Losses for U.S. residents were compounded by falling currency exchange rates relative to the U.S. dollar in most major markets except Japan.As of the reporting periods end, the euro traded at a four-year low against the U.S. dollar, a testament to the European Unions fragile fiscal condition. Financial and Energy Stocks Dampened Fund Results In this challenging environment, the fund achieved good relative results from Japanese consumer, industrials and materials stocks. Clear winners in these sectors included retail conglomerate Seven & I Holdings, the parent company of 7-11 stores in the United States, supermarket chain Aeon , housing and building materials supplier JS Group, marine transportation company Mitsui O.S.K. Lines , Mitsubishi Chemical, andTokyo Steel Manufacturing. In South Korea, automaker Hyundai Motor and telecommunications services companies KT Corp. and SK Telecom fared particularly well. The fund also benefited from underweighted exposure to Spain, which helped shelter the fund from the full brunt of that markets weakness. On the other hand,the funds relative performance was undermined by its holdings in the United Kingdom and France. UK energy stocks BP and Royal Dutch Shell, in addition to French oil giant Total, all declined sharply due to uncertainty in the wake of the catastrophic oil spill in the Gulf of Mexico. In France, the funds bank holdings were hurt due to their exposure to Greek corporate and sovereign credit. Other laggards included French media and telecommunications firmVivendi and maga- 4 zine publisher Lagardère, the latter of which was hurt by weak advertising sales. Finlands Nokia lost value amid intensifying competitive pressures. Seeking Investment Opportunities in Volatile Markets As of the end of the reporting period, international equity valuations have pulled back to more reasonable levels, especially in Europe. Despite the regions ongoing troubles, we believe the European Union is likely to remain viable, as its larger and more fiscally stable members have remained committed to the euro. Although near-term prospects for stocks in other regions of the world also remain uncertain at this juncture, we continue to be optimistic regarding the long-term growth potential of international businesses in a number of regional markets. Indeed, we would regard any further pullback in market averages as an opportunity to purchase the stocks of fundamentally strong companies at more attractive prices. July 15, 2010 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The funds performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging market countries. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe, Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund, International Value Portfolio from January 1, 2010 to June 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 5.99 $ 7.14 Ending value (after expenses) $872.20 $871.10 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 6.46 $ 7.70 Ending value (after expenses) $1,018.40 $1,017.16  Expenses are equal to the funds annualized expense ratio of 1.29% for Initial Shares and 1.54% for Service Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2010 (Unaudited) Common Stocks96.1% Shares Value ($) Australia5.1% BlueScope Steel 153,880 272,010 Fosters Group 174,150 828,239 Incitec Pivot 59,878 137,598 Insurance Australia Group 261,791 751,437 National Australia Bank 51,171 1,002,745 Nufarm 168,813 a 765,911 Primary Health Care 170,560 511,106 QBE Insurance Group 25,760 394,640 Brazil.7% Petroleo Brasileiro, ADR 8,790 301,673 Tele Norte Leste Participacoes, ADR 22,840 341,686 China.9% China Railway Construction, Cl. H 286,500 362,775 PetroChina, ADR 4,480 491,590 Finland2.3% Nokia 221,010 1,804,613 UPM-Kymmene 25,158 333,363 France11.9% Alstom 16,420 740,454 Carrefour 20,720 818,102 Credit Agricole 46,599 477,007 Danone 12,940 691,023 France Telecom 52,160 900,069 GDF Suez 31,714 897,273 Lagardere 12,790 396,298 Peugeot 12,500 a 315,967 Sanofi-Aventis 30,454 1,836,468 Societe Generale 24,660 1,003,140 Total 44,480 1,979,564 Vivendi 41,554 840,674 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Germany6.4% Allianz 5,810 576,914 Bayer 13,230 738,170 Daimler 12,364 a 626,080 Deutsche Lufthansa 30,380 a 418,602 Deutsche Telekom 54,550 643,050 E.ON 35,730 961,846 Muenchener Rueckversicherungs 6,180 773,690 RWE 7,627 497,133 Siemens 6,920 619,251 Hong Kong4.1% China Mobile, ADR 10,660 526,711 Denway Motors 490,000 232,198 Esprit Holdings 115,110 627,518 Hang Seng Bank 108,900 1,462,834 Hutchison Whampoa 146,900 911,180 NWS Holdings 16,000 29,095 Israel.4% Teva Pharmaceutical Industries, ADR 7,220 Italy3.6% Banco Popolare 51,300 281,921 Buzzi Unicem 32,460 325,473 ENI 23,735 435,707 Finmeccanica 90,516 939,298 Saras 413,370 a 860,321 Unipol Gruppo Finanziario 708,227 474,094 Japan24.9% Astellas Pharma 13,600 459,922 Bridgestone 45,600 729,270 Chuo Mitsui Trust Holdings 330,240 1,180,296 COCA-COLA WEST 11,500 191,070 8 Common Stocks (continued) Shares Value ($) Japan (continued) Credit Saison 33,000 350,472 Daiwa House Industry 82,490 751,054 East Japan Railway 16,200 1,086,535 INPEX 54 303,546 JS Group 5,100 98,406 Kao 10,000 236,725 KDDI 217 1,041,865 Matsumotokiyoshi Holdings 26,400 568,519 Medipal Holdings 29,700 355,399 Mitsubishi Chemical Holdings 101,500 469,530 Mitsubishi Gas Chemical 101,000 496,918 Mitsubishi UFJ Financial Group 286,700 1,313,278 Murata Manufacturing 5,160 249,494 NEC 135,000 355,765 Nintendo 970 289,086 Nippon Express 87,000 396,550 Nomura Holdings 113,200 626,079 Panasonic 52,800 670,040 Rengo 87,000 552,022 Ricoh 21,700 280,040 Ryohin Keikaku 14,400 576,554 Sankyo 11,900 541,735 Secom 18,500 827,546 Seven & I Holdings 68,100 1,576,663 Shimachu 27,300 501,135 Shimizu 160,000 553,752 Shin-Etsu Chemical 10,160 479,760 Sumitomo 50,300 510,310 Sumitomo Mitsui Financial Group 41,100 1,179,798 Tokyo Electron 3,900 214,155 Tokyo Steel Manufacturing 69,700 816,708 Toyoda Gosei 19,500 489,843 Toyota Motor 32,000 1,114,743 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Ushio 26,300 411,091 Netherlands3.0% Aegon 106,654 a 571,352 European Aeronautic Defence and Space 38,170 a 778,869 Royal Dutch Shell, Cl. A 55,788 1,415,575 Norway.7% Norsk Hydro 135,800 616,448 Norsk Hydro (Rights) 19,356 a 9,985 Russia.3% Gazprom, ADR 15,750 Singapore2.5% DBS Group Holdings 167,845 1,640,906 United Overseas Bank 49,121 688,740 South Africa.7% MTN Group 47,690 South Korea1.7% KB Financial Group, ADR 10,149 384,546 Korea Electric Power, ADR 22,520 a 290,058 KT, ADR 10,420 199,751 Samsung Electronics 665 421,215 SK Telecom, ADR 19,280 283,994 Spain1.9% Gamesa Tecnologica 63,960 548,921 Grifols 64,160 655,166 Iberdrola 91,436 512,749 Iberdrola (Rights) 91,416 a 21,352 Sweden1.5% Investor, Cl. B 39,620 641,246 10 Common Stocks (continued) Shares Value ($) Sweden (continued) Telefonaktiebolaget LM Ericsson, Cl. B 68,860 766,673 Switzerland5.2% Clariant 27,585 a 349,492 Lonza Group 4,630 308,215 Nestle 1,580 76,235 Novartis 46,599 2,260,818 Roche Holding 7,270 998,343 UBS 61,184 a 811,028 Taiwan.4% United Microelectronics 845,000 United Kingdom17.9% Anglo American 33,542 a 1,166,040 BAE Systems 156,488 726,994 BP 235,408 1,130,598 Centrica 242,520 1,067,964 Drax Group 113,780 634,044 GlaxoSmithKline 98,525 1,669,719 Home Retail Group 176,560 558,387 HSBC Holdings 247,816 2,260,831 J Sainsbury 87,630 416,972 Lonmin 3,780 a 78,897 QinetiQ Group 239,850 416,856 Reed Elsevier 75,311 555,968 Resolution 854,552 803,865 Rexam 140,694 631,354 Royal Dutch Shell, Cl. A 50,144 1,266,308 Unilever 52,677 1,403,905 Vodafone Group 664,974 1,377,971 Wellstream Holdings 41,380 305,514 Total Common Stocks (cost $107,205,295) The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $610,000) 610,000 b Total Investments (cost $107,815,295) 96.8% Cash and Receivables (Net) 3.2% Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 22.2 Consumer Staples 7.4 Industrial 11.6 Telecommunication Services 6.5 Health Care 11.0 Utilities 5.3 Energy 9.6 Information Technology 5.2 Consumer Discretionary 9.5 Money Market Investment .7 Materials 7.8  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 107,205,295 88,404,656 Affiliated issuers 610,000 610,000 Cash 375,019 Cash denominated in foreign currencies 631,335 629,039 Receivable for shares of Beneficial Interest subscribed 2,034,684 Dividends and interest receivable 400,016 Receivable for investment securities sold 162,919 Unrealized appreciation on forward foreign currency exchange contractsNote 4 586 Prepaid expenses 4,906 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 151,864 Payable for investment securities purchased 385,032 Payable for shares of Beneficial Interest redeemed 124,060 Unrealized depreciation on forward foreign currency exchange contractsNote 4 995 Accrued expenses 35,673 Net Assets ($) Composition of Net Assets ($): Paid-in capital 142,589,389 Accumulated undistributed investment incomenet 1,297,219 Accumulated net realized gain (loss) on investments (33,159,825) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (18,802,582) Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 51,227,436 40,696,765 Shares Outstanding 5,471,723 4,344,121 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Six Months Ended June 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends (net of $195,795 foreign taxes withheld at source): Unaffiliated issuers 2,100,183 Affiliated issuers 974 Interest 6,598 Total Income Expenses: Investment advisory feeNote 3(a) 511,753 Custodian feesNote 3(b) 94,793 Distribution feesNote 3(b) 57,427 Professional fees 27,288 Prospectus and shareholders reports 6,488 Trustees fees and expensesNote 3(c) 4,028 Shareholder servicing costsNote 3(b) 2,108 Loan commitment feesNote 2 1,615 Interest expenseNote 2 211 Miscellaneous 11,860 Total Expenses Lessreduction in fees due to earnings creditsNote 1(c) (3) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 3,073,366 Net realized gain (loss) on forward foreign currency exchange contracts (66,028) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (18,565,056) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (1,577) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 Operations ($): Investment incomenet 1,390,187 1,650,921 Net realized gain (loss) on investments 3,007,338 (18,219,780) Net unrealized appreciation (depreciation) on investments (18,566,633) 42,393,494 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (1,035,042) (2,145,219) Service Shares (712,406) (1,533,663) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 5,040,910 8,851,508 Service Shares 8,204,046 17,135,986 Dividends reinvested: Initial Shares 1,035,042 2,145,219 Service Shares 712,406 1,533,663 Cost of shares redeemed: Initial Shares (4,709,173) (14,500,368) Service Shares (11,807,178) (19,040,179) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 109,364,704 91,093,122 End of Period Undistributed investment incomenet 1,297,219 1,654,480 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 Capital Share Transactions: Initial Shares Shares sold 455,646 1,008,507 Shares issued for dividends reinvested 94,958 300,031 Shares redeemed (451,081) (1,606,915) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 760,617 1,862,120 Shares issued for dividends reinvested 65,239 214,199 Shares redeemed (1,123,353) (2,133,153) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2010 Year Ended December 31, Initial Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 10.92 8.79 17.43 19.50 17.49 15.85 Investment Operations: Investment incomenet a .15 .17 .34 .31 .29 .22 Net realized and unrealized gain (loss) on investments (1.52) 2.35 (5.94) .44 3.44 1.64 Total from Investment Operations (1.37) 2.52 (5.60) .75 3.73 1.86 Distributions: Dividends from investment incomenet (.19) (.39) (.35) (.31) (.26)  Dividends from net realized gain on investments   (2.69) (2.51) (1.46) (.22) Total Distributions (.19) (.39) (3.04) (2.82) (1.72) (.22) Net asset value, end of period 9.36 10.92 8.79 17.43 19.50 17.49 Total Return (%) (12.78) b 30.97 (37.32) 4.15 22.60 11.89 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.29 c 1.32 1.23 1.19 1.19 1.20 Ratio of net expenses to average net assets 1.29 c,d 1.32 d 1.23 d 1.18 1.18 1.17 Ratio of net investment income to average net assets 2.86 c 1.89 2.79 1.69 1.59 1.39 Portfolio Turnover Rate 31.75 b 63.87 55.27 66.08 60.27 54.32 Net Assets, end of period ($ x 1,000) 51,227 58,684 49,868 101,614 118,733 94,988 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2010 Year Ended December 31, Service Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 10.92 8.77 17.39 19.47 17.47 15.86 Investment Operations: Investment incomenet a .13 .15 .32 .27 .24 .18 Net realized and unrealized gain (loss) on investments (1.51) 2.35 (5.94) .44 3.45 1.65 Total from Investment Operations (1.38) 2.50 (5.62) .71 3.69 1.83 Distributions: Dividends from investment incomenet (.17) (.35) (.31) (.28) (.23)  Dividends from net realized gain on investments   (2.69) (2.51) (1.46) (.22) Total Distributions (.17) (.35) (3.00) (2.79) (1.69) (.22) Net asset value, end of period 9.37 10.92 8.77 17.39 19.47 17.47 Total Return (%) (12.89) b 30.66 (37.48) 3.92 22.39 11.69 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.54 c 1.57 1.48 1.44 1.44 1.45 Ratio of net expenses to average net assets 1.54 c,d 1.57 d 1.48 d 1.39 1.38 1.36 Ratio of net investment income to average net assets 2.54 c 1.60 2.58 1.49 1.33 1.10 Portfolio Turnover Rate 31.75 b 63.87 55.27 66.08 60.27 54.32 Net Assets, end of period ($ x 1,000) 40,697 50,681 41,225 79,776 80,358 54,255 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: DreyfusVariable Investment Fund (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company, operating as a series company currently offering seven series, including the International Value Portfolio (the fund). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The funds investment objective is long-term capital growth. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board ofTrustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an 20 evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of June 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Foreign  37,780,597 50,624,059   Mutual Funds 610,000   Other Financial Instruments: Forward Foreign Currency Exchange Contracts   586  Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts   (995)   See Statement of Investments for country and industry classification.  Securities classified as Level 2 at period end as the values were determined pursuant to the funds fair valuation procedures.  Amounts shown represent unrealized appreciation (depreciation) at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 22 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2010 were as follows: Affiliated Investment Value Value Net Company 12/31/2009 ($) Purchases ($) Sales ($) 6/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 800,000 14,700,000 14,890,000 610,000 .7 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable pro- 24 visions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $31,620,809 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2009. If not applied, $9,980,117 of the carryover expires in fiscal 2016 and $21,640,692 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2009 was as follows: ordinary income $3,678,882. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2010, was approximately $30,400 with a related weighted average annualized interest rate of 1.40%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of 1% of the value of the funds average daily net assets and is payable monthly. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2010, Service shares were charged $57,427 pursuant to the Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2010, the fund was charged $267 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2010, the fund was charged $45 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $3. 26 The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2010, the fund was charged $94,793 pursuant to the custody agreement. During the period ended June 30, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $76,356, Rule 12b-1 distribution plan fees $8,329, custodian fees $62,886, chief compliance officer fees $4,113 and transfer agency per account fees $180. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended June 30, 2010, amounted to $31,618,265 and $34,231,113, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting.Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting.Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at June 30, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Euro, Expiring 7/2/2010 103,134 126,473 126,118 (355) Japanese Yen, Expiring 7/1/2010 6,581,802 74,228 74,442 214 Japanese Yen, Expiring 7/2/2010 2,061,582 23,247 23,317 70 Norwegian Krone, Expiring 7/1/2010 392,797 60,617 60,358 (259) Norwegian Krone, Expiring 7/2/2010 322,185 49,735 49,508 (227) 28 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: British Pound, Expiring 7/1/2010 12,527 18,893 18,717 176 Euro, Expiring 7/1/2010 4,254 5,192 5,202 (10) Swedish Krona, Expiring 7/2/2010 252,114 32,459 32,333 126 Swiss Franc, Expiring 7/2/2010 44,745 41,369 41,513 (144) Gross Unrealized Appreciation Gross Unrealized Depreciation At June 30, 2010, accumulated net unrealized depreciation on investments was $18,800,639, consisting of $3,014,204 gross unrealized appreciation and $21,814,843 gross unrealized depreciation. At June 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 29 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board held on March 2, 2010, the Board unanimously approved the continuation of the funds Investment Advisory Agreement with Dreyfus for a one-year term ending March 30, 2011. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Investment Advisory Agreement, the Board considered all factors that they believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Investment Advisory Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting, administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure.The Board also considered Dreyfus brokerage policies and practices, the standards applied in seeking best execution and Dreyfus policies and practices regarding soft dollars. 30 Comparative Analysis of the Funds Performance and Advisory Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of international value funds underlying variable insurance products (the Performance Group) and to a larger universe of funds, consisting of all international value funds underlying variable insurance products (the Performance Universe) selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons and noted the funds average annual total return was at or above the median of the Performance Group and Performance Universe for the periods ended December 31, 2009. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The funds contractual management fee was above the Expense Group median. The funds actual management fee and total expense ratio were above the Expense Group and Expense Universe medians. Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds and/or separate accounts with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. The Board analyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) services provided. The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Investment Advisory Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that Dreyfus did not realize a profit on the funds operations. 32 At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Investment Advisory Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the funds relative performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the advisory fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the funds Investment Advisory Agreement was in the best interests of the fund and its shareholders. The Fund 33 For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 19 Information About the Review and Approval of the Funds Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Money Market Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, Money Market Portfolio, covering the six-month period from January 1, 2010, through June 30, 2010. After posting solid gains over the second half of 2009 and the first quarter of 2010, the financial markets encountered renewed volatility late in the reporting period, which caused world stocks and some of the bond markets higher-yielding sectors to erase some of their previous gains. Conversely, traditional safe havens such as gold and U.S. Treasury securities rallied as investors became more risk-averse. Despite recent headlines about the current state of the U.S. economy, we still believe that it is unlikely that well encounter a double-dip recession. Instead, we expect current financial strains to ease and the domestic economy to expand at a moderate pace over the second half of the year. However, we currently see a number of downside risks that could result in volatility over the short-term; which is why we still believe that a long-term investment focus with an emphasis on high quality investments may be suitable for many investors. We believe that short-term and liquid asset mutual fund investments are an important part of an long-term investment focus. But if you have not recently reviewed your portfolio, perhaps now is a good time to talk to your financial advisor about the current market environment and about potential opportunities provided by the financial markets in this investment climate. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through June 30, 2010, as provided by Bernard W. Kiernan, Jr., Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2010, Dreyfus Variable Investment Fund, Money Market Portfolio produced a yield of 0.01%. Taking into account the effects of compounding, the fund provided an effective yield of 0.01% for the same period. 1 U.S. economic growth remained relatively mild during the reporting period, and the Federal Reserve Board (the Fed) maintained its target for the overnight federal funds rate between 0.00% and 0.25%. Consequently, money market yields stayed near historical lows over the first six months of 2010. The Funds Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. To pursue this goal, the fund invests in a diversified selection of high-quality, short-term debt securities, including securities issued or guaranteed by the U.S. government or its agencies or instrumentalities, certificates of deposit, time deposits, bankers acceptances and other short-term securities issued by domestic or foreign banks, repurchase agreements, asset-backed securities, domestic and dollar-denominated foreign commercial paper and other short-term corporate and bank obligations of domestic and foreign issuers and dollar-denominated obligations issued or guaranteed by one or more foreign governments or their agencies. Monetary Policy Remained Unchanged in Muted Recovery 2010 began in the midst of an economic recovery that was fueled, in part, by the Feds aggressive monetary policy, including an overnight federal funds rate that remained unchanged in a historically low range The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) between 0.00% and 0.25%.As a result, money market yields remained near zero percent during the reporting period. When the year began, the economic recovery appeared to remain on track, and economists were encouraged by positive data, such as a better-than-expected improvement in retail sales in January. In addition, the unemployment rate fell to 9.7% and job losses continued to moderate in January and February. Manufacturing activity rose for the eighth straight month in March, and it did so at the fastest rate in almost six years. Employment improved in April by the largest margin in approximately four years, as non-farm payrolls grew by 290,000 even as workers returning to the labor force pushed the unemployment rate up to 9.9%. 431,000 additional new jobs were created in May, although most were temporary workers hired for the 2010 Census. Nonetheless, U.S. GDP grew at a revised 3.0% annualized rate during the first quarter of 2010, a far milder gain than in similar stages of most previous recoveries. Moreover, the housing market continued to struggle during the first quarter, with existing home sales sliding 0.6% in March compared to the previous month, even before the expiration of tax credits for first-time homebuyers. In April and May, a sovereign debt crisis in Europe and inflationary pressures in China contributed to greater economic uncertainty worldwide, sparking heightened volatility in international stock and bond markets. In the United States, the Consumer Price Index slid 0.1% in April, primarily due to lower energy prices, even as retail sales and industrial production posted gains. However, government budget cutbacks in Europe created concerns that demand for goods and services, including those from U.S. companies, could suffer significantly. Indeed, U.S. manufacturing activity appeared to moderate in June, and private-sector job growth, while positive, proved more anemic than many analysts expected. The U.S. Securities and Exchange Commission (SEC) has issued new regulations governing money market funds, many of which required compliance during the reporting period. 4 An Unwavering Focus on Quality With few opportunities available in the short-term credit markets for significant levels of current income, most money market funds continued to maintain weighted maturities well below historical averages. The fund was no exception, as we set its weighted average maturity roughly in line with industry averages. As always, we focused exclusively on money market instruments meeting our stringent credit-quality criteria. Although the mild economic recovery is maturing, inflationary pressures have remained low, and the Fed repeatedly has stated that economic conditions are likely to warrant exceptionally low levels of the federal funds rate for an extended period.The subpar U.S. recovery, along with expectations of sustained economic weakness in Europe, has convinced many analysts that a shift to a more restrictive monetary policy is unlikely anytime soon. Therefore, until we see more convincing signs that the Fed is prepared to raise interest rates, we intend to maintain the funds focus on credit quality and liquidity. July 15, 2010 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate and asset-backed securities holdings while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus,) involve credit and liquidity risks and risk of principal loss. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Variable Investment Fund, Money Market Portfolio made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns.Yields provided for the fund reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund, Money Market Portfolio from January 1, 2010 to June 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2010 Expenses paid per $1,000  $1.19 Ending value (after expenses) $1,000.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2010 Expenses paid per $1,000  $1.20 Ending value (after expenses) $1,023.60  Expenses are equal to the funds annualized expense ratio of .24%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2010 (Unaudited) Principal Negotiable Bank Certificates of Deposit4.4% Amount ($) Value ($) Citibank N.A. 0.34%, 8/2/10 (cost $10,000,000) 10,000,000 Commercial Paper28.9% Abbey National North America LLC 0.10%, 7/1/10 10,000,000 10,000,000 BNP Paribas Finance Inc. 0.60%, 9/2/10 10,000,000 9,989,500 Credit Agricole NA 0.32%, 8/2/10 10,000,000 9,997,156 General Electric Capital Corp. 0.48%, 8/26/10 10,000,000 9,992,533 Nordea North America Inc. 0.33%, 8/5/10 10,000,000 9,996,840 UBS Finance Delaware Inc. 0.32%, 7/22/10 15,000,000 14,997,200 Total Commercial Paper (cost $64,973,229) Asset-Backed Commercial Paper26.7% Atlantis One Funding Corp. 0.32%, 8/3/10 10,000,000 a 9,997,067 CAFCO LLC 0.32%, 7/7/10 15,000,000 a 14,999,200 CHARTA LLC 0.50%, 8/23/10 10,000,000 a 9,992,639 CIESCO LLC 0.32%, 7/7/10 15,000,000 a 14,999,200 Grampian Funding Ltd. 0.40%, 8/6/10 10,000,000 a 9,996,000 Total Asset-Backed Commercial Paper (cost $59,984,106) Short-Term Bank Note6.7% Bank of America N.A. 0.31%, 7/12/10 (cost $15,000,000) 15,000,000 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Repurchase Agreements33.3% Amount ($) Value ($) Banc of America Securities LLC 0.01%, dated 6/30/10, due 7/1/10 in the amount of $30,000,008 (fully collateralized by $29,797,200 U.S. Treasury Notes, 2.75%, due 11/30/16, value $30,600,059) 30,000,000 30,000,000 Barclays Capital, Inc. 0.01%, dated 6/30/10, due 7/1/10 in the amount of $5,000,001 (fully collateralized by $3,901,500 U.S. Treasury Bonds, 6%, due 2/15/26, value $5,100,102) 5,000,000 5,000,000 Deutsche Bank Securities Inc. 0.03%, dated 6/30/10, due 7/1/10 in the amount of $30,000,025 (fully collateralized by $30,711,000 Federal Home Loan Bank, 0%, due 5/25/11, value $30,600,440) 30,000,000 30,000,000 RBC Capital Markets 0.235%, dated 6/30/10, due 7/1/10 in the amount of $10,000,065 (fully collateralized by $15,038,707 Corporate Notes, 5.50%-6%, due 7/25/35-7/25/36, value $10,300,000) 10,000,000 10,000,000 Total Repurchase Agreements (cost $75,000,000) Total Investments (cost $224,957,335) 100.0% Liabilities, Less Cash and Receivables (.0%) Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2010, these securities amounted to $59,984,106 or 26.7% of net assets. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking 44.5 Finance 4.4 Repurchase Agreements 33.3 Asset-Backed/Multi-Seller Programs 17.8  Based on net assets. See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including Repurchase Agreements of $75,000,000)Note 1(b) 224,957,335 224,957,335 Cash 168,976 Interest receivable 28,664 Prepaid expenses 3,939 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(a) 71,809 Payable for shares of Beneficial Interest redeemed 104,912 Accrued expenses 43,112 Net Assets ($) Composition of Net Assets ($): Paid-in capital 224,903,686 Accumulated net realized gain (loss) on investments 35,395 Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial interest authorized) 224,903,617 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 9 STATEMENT OF OPERATIONS Six Months Ended June 30, 2010 (Unaudited) Investment Income ($): Interest Income Expenses: Investment advisory feeNote 2(a) 730,831 Custodian feesNote 2(a) 31,826 Professional fees 21,118 Trustees fees and expensesNote 2(b) 12,806 Registration fees 8,033 Prospectus and shareholders reports 5,994 Shareholder servicing costsNote 2(a) 2,372 Miscellaneous 8,727 Total Expenses Lessreduction in expenses due to undertakingNote 2(a) (468,544) Lessreduction in fees due to earnings creditsNote 1(b) (549) Net Expenses Investment IncomeNet 56 Net Realized Gain (Loss) on InvestmentsNote 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 Operations ($): Investment incomenet 56 397,392 Net realized gain (loss) on investments 7,812 39,337 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold 91,569,748 389,952,541 Dividends reinvested 56 397,392 Cost of shares redeemed (223,784,456) (324,176,347) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 357,145,921 290,932,998 End of Period See notes to financial statements. The Fund 11 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not reflect expenses associated with variable annuity or insurance contracts. These figures have been derived from the funds financial statements. Six Months Ended June 30, 2010 Year Ended December 31, (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 a .001 .025 .048 .045 .026 Distributions: Dividends from investment incomenet (.000) a (.001) (.025) (.048) (.045) (.026) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .13 2.54 4.86 4.58 2.65 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .56 b .59 .57 .55 .57 .59 Ratio of net expenses to average net assets .24 b .44 .57 d .55 d .57 d .59 d Ratio of net investment income to average net assets .00 b,c .11 2.53 4.75 4.56 2.66 Net Assets, end of period ($ x 1,000) 224,939 357,146 290,933 300,803 151,301 131,210 a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 12 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: DreyfusVariable Investment Fund (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company, operating as a series company currently offering seven series, including the Money Market Portfolio (the fund). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The funds investment objective is to provide as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accor- The Fund 13 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) dance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 14 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of June 30, 2010 in valuing the funds investments: Short-Term Valuation Inputs Investments ($)  Level 1Unadjusted Quoted Prices  Level 2Other Significant Observable Inputs 224,957,335 Level 3Significant Unobservable Inputs  Total  See Statement of Investments for additional detailed categorizations. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggre- The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) gate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986 as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2009, was all ordinary income.The tax character of current year distributions will be determined at the end of the current fiscal year. 16 At June 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (See the Statement of Investments). NOTE 2Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .50% of the value of the funds average daily net assets and is payable monthly. The Manager has undertaken to reimburse expenses in the event that current yields drop below a certain level. Such limitation may fluctuate daily, is voluntary and not contractual and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $468,544, during the period ended June 30, 2010. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2010, the fund was charged $172 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2010, the fund was charged $18 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $1. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2010, the fund was charged $31,826 pursuant to the custody agreement. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended June 30, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of:investment advisory fees $96,350, custodian fees $19,399, chief compliance officer fees $4,113 and transfer agency per account fees $108, which are offset against an expense reimbursement currently in effect in the amount of $48,161. (b) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 18 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board held on March 2,2010,the Board unanimously approved the continuation of the funds Investment Advisory Agreement with Dreyfus for a one-year term ending March 30, 2011. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Investment Advisory Agreement, the Board considered all factors that they believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Investment Advisory Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting, administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure. The Fund 19 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance and Advisory Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of money market funds underlying variable insurance products (the Performance Group) and to a larger universe of funds, consisting of all money market funds underlying variable insurance products (the Performance Universe) selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data. The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons and noted the funds average annual total return was generally at or above the Performance Group medians and Performance Universe medians for the periods ended December 31, 2009. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The funds contractual management fee was above the Expense Group median. The funds actual management fee and total expense ratio were above the Expense Group and Expense Universe medians. Representatives of Dreyfus noted that there were no similarly managed funds, separate accounts or wrap fee accounts managed by Dreyfus or its affiliates with similar investment objectives, policies and strategies as the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus 20 approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Investment Advisory Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that Dreyfus did not realize a profit on the funds operations. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Investment Advisory Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the funds performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. The Fund 21 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the advisory fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the funds Investment Advisory Agreement was in the best interests of the fund and its shareholders. 22 NOTES The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 26 Information About the Review and Approval of the Funds Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio, covering the six-month period from January 1, 2010, through June 30, 2010. After posting solid gains over the first quarter of 2010, stocks encountered renewed volatility in the second quarter, which caused most equity indices to erase their previous gains and end the reporting period lower than where they began. The second-quarter correction occurred despite positive GDP reports, as manufacturing activity improved and unemployment began to moderate in a recovery that has so far proved sustainable but milder than historical averages. Indeed, many of the headlines that have affected investors emanated from overseas markets, including the sovereign debt crisis in Europe and inflation fears in China. Despite recent headlines about the current state of the U.S. economy, we still believe that it is unlikely that well encounter a double-dip recession. Instead, we expect current financial strains to ease and the domestic economy to expand at a moderate pace over the second half of the year. However, we currently see a number of downside risks across the global markets that could result in volatility over the short term, which is why we still believe that a long-term investment focus with an emphasis on high-quality stocks may be suitable for many investors. As always, your financial advisor can help you assess both the risks and opportunities provided by the global financial markets in this investment climate. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period from January 1, 2010 through June 30, 2010, as provided by David A. Daglio, Primary Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2010, Opportunistic Small Cap Portfolio (formerly Developing Leaders Portfolio), a series of DreyfusVariable Investment Fund, produced a total return of 3.71% for its Initial shares, and its Service shares returned 3.83%. 1 In comparison, the Russell 2000 Index (the Index), the funds benchmark, produced a total return of 1.95% for the same period. 2 Economic uncertainties undermined stock prices late in the reporting period, driving stock prices lower. Small-cap stocks tended to fare better than their large-cap counterparts, with strong gains early in the reporting period that largely counterbalanced later declines. The funds returns lagged the benchmark, primarily due to disappointing results in the consumer discretionary and financials sectors. The Funds Investment Approach The fund seeks capital appreciation. Stocks are selected for the funds portfolio based primarily on bottom-up fundamental analysis.The funds portfolio managers use a disciplined investment process that relies, in general, on proprietary fundamental research and valuation. Generally, elements of the process include analysis of mid-cycle business prospects, estimation of the intrinsic value of the company and the identification of a revaluation trigger. Intrinsic value is based on the combination of the valuation assessment of the companys operating divisions with the firms economic balance sheet. Mid-cycle estimates, growth prospects and competitive advantages are some of the factors used in the valuation assessment. A companys stated and hidden liabilities and assets are included in the portfolio managers economic balance sheet calculation. Sector overweights and underweights are a function of the relative attractiveness of securities within the funds investable universe. The funds portfolio managers invest in stocks that they believe have attractive reward to risk opportunities and may actively adjust the funds portfolio to reflect new developments. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Economic Uncertainties Trumped Good Earnings During the first four months of 2010, strong earnings reports from a wide range of U.S. companies, along with other evidence of continued economic recovery, drove most stocks higher. Small-cap stocks experienced a significantly sharper rise than large-cap stocks. However, in early May, investor confidence was shaken by the spread of a sovereign debt crisis from Greece to other members of the European Union. Meanwhile, economic growth in China was threatened by inflationary pressures, and persistently high levels of unemployment and ongoing troubles in housing markets in the United States, which suggested that the global recovery might be losing momentum.As a result, U.S. stocks lost the ground they had gained earlier, ending the reporting period in negative territory.While small-cap stocks suffered during the correction, the strength of their earlier gains positioned them to finish the reporting period with milder losses, on average, than large-cap stocks. Individual Holdings Produced Mixed Returns The fund maintained overweighted exposure to consumer discretionary stocks and underweighted exposure to the financials sector, both of which detracted from returns relative to the benchmark. However, the funds performance was primarily driven by individual stock selections. Among consumer discretionary holdings, some of 2009s better performers dipped sharply in May and June.These included hotel and restaurant operators such as Orient-Express Hotels, retailers such as Liz Claiborne, and media firms such as Belo and The New York Times Company . In the financials sector, the fund emphasized asset management companies, such as Janus Capital Group and Waddell & Reed Financial, which were hurt by weakness in equity markets. On a more positive note, another financials sector holding, debt collector Portfolio Recovery Associates, rose due to stronger than expected cash collections. In the health care sector, biotechnology developer Abraxis BioScience advanced in response to an acquisition offer that reflected our own assessment of the companys intrinsic value,and anthrax vaccine pioneer Emergent BioSolutions rallied in the wake of the Abraxis takeover bid. Several industrials sector holdings also produced notable gains, led by machinery makers ArvinMeritor and Altra Holdings, as well as several 4 transportation companies, such as airline UAL, and trucker Old Dominion Freight Line. Finally, Rovi, a provider of digital entertainment technology solutions, benefited from rapid growth in the high definition television market. Positioned for Further Recovery Despite the U.S. stock markets recent jitters and the possibility of slowing economic growth in the near term, we believe the U.S. recovery is likely to remain intact.We have been particularly encouraged by recently strong levels of corporate profitability. Therefore, we have positioned the fund to benefit from continued economic growth, with overweighted exposure to industrial stocks and, to a lesser degree, the consumer discretionary sector.The fund holds relatively light exposure to financials, especially real estate investment trusts, and certain areas of the basic materials sector, such as copper and steel producers, where valuations appear stretched. July 15, 2010 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund is only available as a funding vehicle under various life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement through May 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2000 Index is an unmanaged index of small-cap stock performance and is composed of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index is composed of the 3,000 largest U.S. companies based on total market capitalization. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in DreyfusVariable Investment Fund, Opportunistic Small Cap Portfolio from January 1, 2010 to June 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 3.41 $ 4.62 Ending value (after expenses) $962.90 $961.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 3.51 $ 4.76 Ending value (after expenses) $1,021.32 $1,020.08  Expenses are equal to the funds annualized expense ratio of .70% for Initial Shares and .95% for Service Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2010 (Unaudited) Common Stocks99.7% Shares Value ($) Consumer Discretionary27.2% AFC Enterprises 37,120 a 337,792 American Axle & Manufacturing Holdings 226,200 a 1,658,046 AnnTaylor Stores 68,520 a 1,114,820 ArvinMeritor 266,130 a,b 3,486,303 Bebe Stores 208,580 1,334,912 Belo, Cl. A 410,550 a 2,336,029 Brinker International 121,510 1,757,035 CBS, Cl. B 78,150 1,010,479 CDI 51,070 793,117 CROCS 192,200 a 2,033,476 Dana Holding 205,640 a 2,056,400 Forrester Research 42,450 a 1,284,537 Furniture Brands International 253,173 a 1,321,563 HNI 31,350 b 864,946 ICF International 53,750 a 1,286,238 Interpublic Group of Cos. 410,510 a 2,926,936 Kelly Services, Cl. A 45,860 a 681,938 Liz Claiborne 469,660 a,b 1,981,965 Meritage Homes 14,940 a 243,223 Modine Manufacturing 87,660 a,b 673,229 Mohawk Industries 17,200 a 787,072 OfficeMax 121,460 a 1,586,268 Orient-Express Hotels, Cl. A 237,410 a,b 1,756,834 Saks 410,330 a,b 3,114,405 ScanSource 129,240 a,b 3,221,953 SFN Group 94,950 a 518,427 Steelcase, Cl. A 195,000 1,511,250 Wabash National 145,130 a 1,031,874 WABCO Holdings 28,220 a 888,366 Wet Seal, Cl. A 137,490 a 501,839 Consumer Staples1.1% Nash Finch 53,050 Energy5.7% Comstock Resources 48,700 a 1,349,964 Gulfport Energy 71,390 a 846,685 Helix Energy Solutions Group 248,210 a 2,673,222 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Key Energy Services 196,830 a,b 1,806,899 Matrix Service 75,330 a,b 701,322 PetroHawk Energy 25,810 a 437,996 Resolute Energy 120,140 a,b 1,470,514 Financial14.7% CB Richard Ellis Group, Cl. A 272,590 a 3,709,950 FBR Capital Markets 507,380 a 1,689,575 First Midwest Bancorp 67,950 826,272 Glacier Bancorp 119,480 1,752,772 Janus Capital Group 255,330 2,267,330 Jones Lang LaSalle 20,280 1,331,179 PacWest Bancorp 45,360 830,542 Pinnacle Financial Partners 57,550 a,b 739,518 Portfolio Recovery Associates 55,380 a,b 3,698,276 PrivateBancorp 162,250 1,797,730 TradeStation Group 293,610 a 1,981,868 United Community Banks 198,530 a,b 784,194 Waddell & Reed Financial, Cl. A 28,240 617,891 Wilmington Trust 161,990 1,796,469 Health Care11.3% Abraxis Bioscience 29,080 a,b 2,157,736 Align Technology 181,700 a 2,701,879 Amedisys 63,150 a,b 2,776,706 Emergent Biosolutions 273,909 a 4,475,673 Genoptix 95,880 a 1,649,136 King Pharmaceuticals 352,140 a 2,672,743 Pain Therapeutics 301,925 a 1,678,703 Vanda Pharmaceuticals 34,150 a 225,732 Industrial17.0% Actuant, Cl. A 176,710 3,327,449 Altra Holdings 134,980 a 1,757,440 Columbus McKinnon 61,280 a 856,082 Con-way 113,010 3,392,560 8 Common Stocks (continued) Shares Value ($) Industrial (continued) Griffon 42,640 a,b 471,598 Kaman 94,042 b 2,080,209 Lennox International 47,440 1,972,081 Myers Industries 91,000 736,190 Old Dominion Freight Line 64,920 a 2,281,289 Saia 80,520 a 1,207,800 Simpson Manufacturing 124,360 b 3,053,038 Sterling Construction 85,660 a,b 1,108,440 UAL 75,670 a,b 1,555,775 US Airways Group 84,250 a,b 725,393 UTi Worldwide 83,110 1,028,902 WESCO International 60,850 a 2,048,820 Information Technology13.5% Blue Nile 34,130 a,b 1,606,840 Brocade Communications Systems 111,800 a 576,888 Cadence Design Systems 220,190 a 1,274,900 DealerTrack Holdings 211,210 a 3,474,404 Emulex 53,840 a 494,251 Encore Wire 65,060 1,183,441 MICROS Systems 89,130 a,b 2,840,573 Microsemi 111,840 a 1,636,219 Omnicell 67,190 a 785,451 Rovi 87,450 a 3,315,230 Take-Two Interactive Software 103,040 a,b 927,360 Vishay Intertechnology 395,400 a,b 3,060,396 Websense 41,100 a 776,790 Materials.5% Cabot 35,877 Telecommunications2.9% Cbeyond 120,580 a,b 1,507,250 General Communication, Cl. A 67,120 a 509,441 Leap Wireless International 34,330 a,b 445,603 PAETEC Holding 644,750 a 2,198,598 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Utilities5.8% Great Plains Energy 115,340 1,963,087 PNM Resources 298,240 3,334,323 Portland General Electric 221,510 b 4,060,278 Total Common Stocks (cost $171,392,693) Other Investment1.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,863,000) 1,863,000 c Investment of Cash Collateral for Securities Loaned12.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $20,505,207) 20,505,207 c Total Investments (cost $193,760,900) 113.5% Liabilities, Less Cash and Receivables (13.5%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2010, the total market value of the funds securities on loan is $19,871,778 and the total market value of the collateral held by the fund is $20,505,207. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Consumer Discretionary 27.2 Utilities 5.8 Industrial 17.0 Energy 5.7 Financial 14.7 Telecommunications 2.9 Money Market Investments 13.8 Consumer Staples 1.1 Information Technology 13.5 Materials .5 Health Care 11.3  Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $19,871,778)Note 1(b): Unaffiliated issuers 171,392,693 161,801,319 Affiliated issuers 22,368,207 22,368,207 Cash 48,330 Receivable for investment securities sold 1,434,229 Dividends and interest receivable 130,729 Receivable for shares of Beneficial Interest subscribed 417 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 118,521 Liability for securities on loanNote 1(b) 20,505,207 Payable for investment securities purchased 2,737,423 Payable for shares of Beneficial Interest redeemed 105,411 Accrued expenses 72,189 Net Assets ($) Composition of Net Assets ($): Paid-in capital 276,709,041 Accumulated undistributed investment incomenet 66,149 Accumulated net realized gain (loss) on investments (104,939,336) Accumulated net unrealized appreciation (depreciation) on investments (9,591,374) Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 150,733,752 11,510,728 Shares Outstanding 6,711,445 518,345 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended June 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 614,342 Affiliated issuers 1,598 Income from securities lendingNote 1(b) 152,501 Total Income Expenses: Investment advisory feeNote 3(a) 680,084 Prospectus and shareholders reports 24,202 Professional fees 22,616 Custodian feesNote 3(b) 18,299 Distribution feesNote 3(b) 16,067 Trustees fees and expensesNote 3(c) 8,155 Shareholder servicing costsNote 3(b) 5,364 Loan commitment feesNote 2 2,820 Interest expenseNote 2 433 Miscellaneous 5,899 Total Expenses Lessreduction in investment advisory fee due to undertakingNote 3(a) (129,769) Lessreduction in fees due to earnings creditsNote 1(b) (5) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 2,653,019 Net unrealized appreciation (depreciation) on investments (8,655,132) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 Operations ($): Investment incomenet 114,276 1,313,881 Net realized gain (loss) on investments 2,653,019 (33,439,471) Net unrealized appreciation (depreciation) on investments (8,655,132) 68,388,831 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (1,268,984) (2,355,461) Service Shares (87,019) (132,450) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 4,609,494 6,410,357 Service Shares 705,509 1,261,941 Dividends reinvested: Initial Shares 1,268,984 2,355,461 Service Shares 87,019 132,450 Cost of shares redeemed: Initial Shares (11,762,199) (21,547,668) Service Shares (1,164,820) (1,497,209) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 175,744,333 154,853,671 End of Period Undistributed investment incomenet 66,149 1,307,876 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 Capital Share Transactions: Initial Shares Shares sold 182,422 336,540 Shares issued for dividends reinvested 48,305 147,678 Shares redeemed (472,154) (1,148,563) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 27,943 67,131 Shares issued for dividends reinvested 3,347 8,378 Shares redeemed (47,519) (77,799) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2010 Year Ended December 31, Initial Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 23.49 19.01 32.34 42.03 43.96 41.55 Investment Operations: Investment incomenet a .02 .17 .26 .24 .31 .18 Net realized and unrealized gain (loss) on investments (.86) 4.63 (11.87) (4.29) 1.56 2.23 Total from Investment Operations (.84) 4.80 (11.61) (4.05) 1.87 2.41 Distributions: Dividends from investment incomenet (.19) (.32) (.25) (.31) (.18)  Dividends from net realized gain on investments   (1.47) (5.33) (3.62)  Total Distributions (.19) (.32) (1.72) (5.64) (3.80)  Net asset value, end of period 22.46 23.49 19.01 32.34 42.03 43.96 Total Return (%) (3.71) b 26.04 (37.59) (11.06) 3.77 5.80 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .85 c .86 .83 .81 .82 .81 Ratio of net expenses to average net assets .70 c .71 .75 .81 .82 d .81 d Ratio of net investment income to average net assets .14 c .88 .95 .66 .75 .43 Portfolio Turnover Rate 145.94 b 69.73 77.65 90.75 97.52 67.11 Net Assets, end of period ($ x 1,000) 150,734 163,322 144,777 447,447 633,459 744,621 a Based on average shares outstanding at each month end. b Not Annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2010 Year Ended December 31, Service Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 23.24 18.77 31.94 41.56 43.51 41.22 Investment Operations: Investment income (loss)net a (.01) .12 .20 .15 .21 .07 Net realized and unrealized gain (loss) on investments (.86) 4.60 (11.75) (4.25) 1.53 2.22 Total from Investment Operations (.87) 4.72 (11.55) (4.10) 1.74 2.29 Distributions: Dividends from investment incomenet (.16) (.25) (.15) (.19) (.07)  Dividends from net realized gain on investments   (1.47) (5.33) (3.62)  Total Distributions (.16) (.25) (1.62) (5.52) (3.69)  Net asset value, end of period 22.21 23.24 18.77 31.94 41.56 43.51 Total Return (%) (3.83) b 25.77 (37.77) (11.28) 3.52 5.56 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.10 c 1.11 1.08 1.06 1.08 1.06 Ratio of net expenses to average net assets .95 c .96 .99 1.06 1.08 d 1.06 d Ratio of net investment income (loss) to average net assets (.10) c .63 .75 .42 .51 .18 Portfolio Turnover Rate 145.94 b 69.73 77.65 90.75 97.52 67.11 Net Assets, end of period ($ x 1,000) 11,511 12,422 10,077 18,299 21,667 22,759 a Based on average shares outstanding at each month end. b Not Annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Variable Investment Fund (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company, operating as a series company currently offering seven series, including the Opportunistic Small Cap Portfolio (the fund).The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The funds investment objective is capital growth.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. At a meeting of the Board of Trustees held on February 3, 2010, the Board approved, effective April 19, 2010, a proposal to change the name of the fund from DreyfusVariable Investment Fund, Developing Leaders Portfolio to Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a 18 pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  159,015,583   Equity Securities Foreign  2,785,736   Mutual Funds 22,368,207    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. 20 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2010,The Bank of New York Mellon earned $65,358 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2010 were as follows: (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. 22 Each of the tax years in the three-year period ended December 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $107,316,986 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2009. If not applied, $56,692,295 of the carryover expires in fiscal 2016 and $50,624,691 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2009 was as follows: ordinary income $2,487,911. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2010 was approximately $62,400, with a related weighted average annualized interest rate of 1.40%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Manager has agreed until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the total annual fund operating expenses of each class (excluding Rule 12b-1 fees, taxes, brokerage commissions, interest on borrowings and extraordinary expenses) do not exceed .70% of the value of the funds average daily net assets. The reduction in investment advisory fee, pursuant to the undertaking, amounted to $129,769 during the period ended June 30, 2010. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing their shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance prod-ucts.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2010, Service shares were charged $16,067 pursuant to the Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2010, the fund was charged $456 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2010, the fund was charged $74 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $5. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. 24 During the period ended June 30, 2010, the fund was charged $18,299 pursuant to the custody agreement. During the period ended June 30, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $107,029, Rule 12b-1 distribution plan fees $2,534, custodian fees $9,091, chief compliance officer fees $4,113 and transfer agency per account fees $308, which are offset against an expense reimbursement currently in effect in the amount of $4,554. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2010, amounted to $258,449,666 and $263,815,543, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended June 30, 2010.These disclosures did not impact the notes to the financial statements. At June 30, 2010, accumulated net unrealized depreciation on investments was $9,591,374, consisting of $6,749,377 gross unrealized appreciation and $16,340,751 gross unrealized depreciation. At June 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 25 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board held on March 2, 2010, the Board unanimously approved the continuation of the funds Investment Advisory Agreement with Dreyfus for a one-year term ending March 30, 2011. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Investment Advisory Agreement, the Board considered all factors that they believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Investment Advisory Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting, administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure.The Board also considered Dreyfus brokerage policies and practices, the standards applied in seeking best execution and Dreyfus policies and practices regarding soft dollars. 26 Comparative Analysis of the Funds Performance and Advisory Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of small-cap core funds underlying variable insurance products (the Performance Group) and to a larger universe of funds, consisting of all small-cap core funds underlying variable insurance products (the Performance Universe) selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data. The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons and noted the funds average annual total return was below the median of the Performance Group and Performance Universe for the one-, two-, three-, four- and five-year periods ended December 31, 2009. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index.The Board members noted that new portfolio managers were assigned to the fund in February 2010, after the end of the reporting periods. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The funds contractual and actual management fees and total expense ratio ranked in the first quartile of the Expense Group and Expense Universe.After discussions with the Board members, representatives of Dreyfus agreed that, through May 1, 2011, if the aggregate expenses of a funds share class, exclusive of shareholder servicing fees, and Rule 12b-1 fees, but including the management fee, exceed 0.70 of 1% of the value of the fund average daily net assets, the fund may deduct from the payment to be made to Dreyfus under the Investment Advisory Agreement, or Dreyfus will bear, such excess expense. The Fund 27 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds and/or separate accounts with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. The Board analyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted there were no soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Investment Advisory Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or 28 decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted Dreyfus did not realize a profit on the funds operations.The Board also noted Dreyfus waiver of receipt of a portion of the management fee and its effect on the profitability of Dreyfus. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Investment Advisory Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus are adequate and appropriate. While the Board was concerned with the funds relative perfor- mance, the Board noted Dreyfus efforts for improvement, including the recent appointment of new portfolio managers, and determined to closely monitor performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the advisory fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the funds Investment Advisory Agreement was in the best interests of the fund and its shareholders. The Fund 29 For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 22 Statement of Financial Futures 22 Statement of Options Written 23 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 27 Financial Highlights 29 Notes to Financial Statements 44 Information About the Review and Approval of the Funds Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Quality Bond Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, Quality Bond Portfolio, covering the six-month period from January 1, 2010, through June 30, 2010. After posting solid gains over the first quarter of 2010, the financial markets encountered renewed volatility in the second quarter, which caused some of the bond markets higher-yielding sectors to erase their previous gains and end the reporting period lower than where they began. Conversely, traditional safe havens such as U.S.Treasury securities gained value as investors became more risk-averse. The second-quarter swoon occurred despite continued U.S. economic growth, as manufacturing activity improved and unemployment began to moderate in a recovery that has so far proved sustainable but milder than historical averages. Indeed, many of the headlines that spooked investors emanated from overseas markets, including a sovereign debt crisis in Europe. Despite recent headlines about the current state of the U.S. economy, we still believe that it is unlikely that well encounter a double-dip recession. Instead, we expect current financial strains to ease and the domestic economy to expand at a moderate pace over the second half of the year. However, we currently see a number of downside risks that could result in volatility over the short term, which is why we still believe that a long-term investment focus with an emphasis on higher-quality bonds may be advisable for many investors. As always, your financial advisor can help you assess both the risks and opportunities provided by the financial markets in this investment climate. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through June 30, 2010, as provided by David Bowser, CFA, and Peter Vaream, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2010, Dreyfus Variable Investment Fund, Quality Bond Portfolios Initial shares achieved a total return of 6.15%, and its Service shares achieved a total return of 6.13%. 1 The Barclays Capital U.S. Aggregate Bond Index (the Index), the funds benchmark, achieved a total return of 5.33% for the same period. 2 After rallying during much of the reporting period, higher-yielding sectors of the bond market suffered heightened volatility when investors began to question the sustainability of the economic recovery.The fund produced higher returns than its benchmark for the reporting period overall, primarily due to an investment position that profited from the decline of the euro relative to the U.S. dollar. The funds holdings of commercial mortgage-backed securities also performed relatively well. The Funds Investment Approach The fund seeks to maximize total return consisting of capital appreciation and current income.To achieve this objective, the fund normally invests at least 80% of its assets in bonds, including corporate bonds, mortgage-related securities, collateralized mortgage obligations and asset-backed securities that, when purchased, are A-rated or better or what we believe are the unrated equivalent, and in securities issued or guaranteed by the U.S. government or its agencies or its instru-mentalities.The fund may also invest up to 10% of its net assets in non-dollar-denominated foreign securities and up to 20% of its assets in the securities of foreign issues collectively. Renewed Uncertainty Derailed a Bond Market Rally An economic recovery persisted during the first quarter of 2010 as manufacturing activity increased, housing prices appeared to bottom and the labor market showed evidence of modest improvement.The economic rebound was sparked, in part, by historically low short-term interest rates from the Federal Reserve Board and a massive stimulus program adopted by the U.S. government. Improving economic conditions helped lift the prices of higher-yielding fixed-income securities, including investment- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) grade corporate bonds and commercial mortgage-backed securities. In contrast, U.S. government securities lagged market averages as investors favored riskier investments. Investor sentiment changed sharply, however, when a number of developments brought the economic recovery into question. Certain European nations found themselves unable to finance heavy debt loads, requiring intervention from the International Monetary Fund and other members of the European Union. Meanwhile, surging property values in China kindled local inflation fears, and investors grew concerned that higher short-term interest rates and other remedial measures might constrain regional growth. These developments caused the euro to decline relative to most major currencies, including the U.S. dollar. The United States also encountered greater economic uncertainty when retail sales, employment and housing indicators sent mixed signals regarding the strength and sustainability of the economic recovery.As a result, higher-yielding sectors of the bond market lost value, giving back the reporting periods previous gains, and traditionally defensive U.S. government securities generally rallied. High-quality commercial mortgage-backed securities proved to be an exception to this trend, as improved conditions in U.S. commercial real estate markets provided price support. Fund Strategies Helped Cushion Volatility Although the fund was affected by weakness in higher-yielding market sectors, which generally were areas of emphasis during the reporting period, several strategies helped it produce higher returns than its benchmark. Chief among them was a short position in the euro that enabled the fund to profit from the currencys relative weakness as the sovereign debt crisis intensified. In addition, the funds overweighted exposure to high-quality commercial mortgage-backed securities supported its relative performance.To a lesser degree, our security selection strategy among investment-grade corporate bonds also produced excess returns compared to the benchmark. Our interest-rate strategies also proved relatively successful, mainly due to a focus on bonds around the seven-year maturity range, where yield differences were relatively steep over most of the reporting period. On the other hand, the fund received more disappointing results from its positions in high yield bonds, which generally bore the brunt of investors growing aversion to risk later in the reporting period. 4 Maintaining a Disciplined Approach to Security Selection As of the reporting periods end, we believe that the U.S. economy is unlikely to fall into another recession, but the continued expansion probably will remain slower and choppier than most previous recoveries. Indeed, mixed economic signals could lead to continued market volatility over the foreseeable future. To prepare for these potential developments, we have reduced the funds exposure to higher-yielding market sectors, especially corporate bonds, to a more modestly overweighted position.We have correspondingly increased the funds holdings of U.S. government securities, including Treasuries and residential mortgage-backed securities backed by U.S. government agencies. In our judgment, these are prudent strategies in todays uncertain economic climate. July 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Short sales involve selling a security the fund does not hold own in anticipation that the securitys price will decline. Short sales may involve substantial risk and leverage, and expose the fund to the risk that it will be required to buy the security sold short at a time when the security has appreciated in value, thus resulting in a loss to the fund. Leverage may magnify the funds gains or losses. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Each of these risks could increase the funds volatility. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuers perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps and other credit derivatives. A small investment in derivatives could have a potentially large impact on the funds performance. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital U.S. Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1- 10 years.The Index does not include fees and expenses to which the fund is subject. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in DreyfusVariable Investment Fund, Quality Bond Portfolio from January 1, 2010 to June 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 3.94 $ 5.21 Ending value (after expenses) $1,061.50 $1,061.30 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 3.86 $ 5.11 Ending value (after expenses) $1,020.98 $1,019.74  Expenses are equal to the funds annualized expense ratio of .77% for Initial Shares and 1.02% for Service Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes113.6% Rate (%) Date Amount ($) Value ($) Advertising.1% Lamar Media, Gtd. Notes 6.63 8/15/15 131,000 Agriculture.9% Altria Group, Gtd. Notes 9.70 11/10/18 280,000 355,122 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 725,000 794,364 Asset-Backed Ctfs./ Auto Receivables2.6% Ally Auto Receivables Trust, Ser. 2010-1, Cl. B 3.29 3/15/15 440,000 a 434,852 Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. C 5.19 8/17/15 155,000 161,967 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. E 6.96 3/8/16 250,166 a 238,171 Capital One Auto Finance Trust, Ser. 2007-B, Cl. A3B 0.35 4/15/12 30,528 b 30,519 Carmax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 110,000 112,430 Carmax Auto Owner Trust, Ser. 2010-2, Cl. B 3.96 6/15/16 265,000 264,988 Chrysler Financial Lease Trust, Ser. 2010-A, Cl. C 4.49 9/16/13 300,000 a 299,766 Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. C 5.47 9/15/12 215,000 224,070 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. D 7.05 12/15/13 575,000 a 613,621 Franklin Auto Trust, Ser. 2008-A, Cl. B 6.10 5/20/16 335,000 a 344,089 JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. CFTS 5.22 7/15/15 189,073 a 181,197 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. D 5.65 2/20/13 610,000 618,906 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Home Equity Loans1.3% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.14 1/25/34 394,596 b 396,656 Citicorp Residential Mortgage Securities, Ser. 2006-1, Cl. A3 5.71 7/25/36 268,720 b 269,827 Citigroup Mortgage Loan Trust, Ser. 2005-HE1, Cl. M1 0.78 5/25/35 91,054 b 89,990 First Franklin Mortgage Loan Asset Backed Certificates, Ser. 2005-FF2, Cl. M1 0.75 3/25/35 219,668 b 213,283 Home Equity Asset Trust, Ser. 2005-2, Cl. M1 0.80 7/25/35 95,581 b 94,608 JP Morgan Mortgage Acquisition, Ser. 2006-CH2, Cl. AV2 0.40 10/25/36 136,286 b 130,940 Mastr Asset Backed Securities Trust, Ser. 2006-AM1, Cl. A2 0.48 1/25/36 49,867 b 48,396 Morgan Stanley Capital, Ser. 2004-NC1, Cl. M2 2.67 12/27/33 160,083 b 133,280 Park Place Securities, Ser. 2004-WCW1, Cl. M1 0.98 9/25/34 141,739 b 138,228 Residential Asset Securities, Ser. 2005-EMX4, Cl. A2 0.61 11/25/35 210,055 b 204,464 Asset-Backed Ctfs./ Manufactured Housing.0% Conseco Financial, Ser. 1994-7, Cl. M1 9.25 3/15/20 25,714 Automotive, Trucks & Parts.5% Goodyear Tire & Rubber, Gtd. Notes 8.63 12/1/11 335,000 350,075 Lear, Gtd. Bonds 7.88 3/15/18 245,000 246,838 Lear, Gtd. Notes 8.13 3/15/20 130,000 130,975 Banks4.2% Barclays Bank, Sub. Notes 10.18 6/12/21 160,000 a 200,728 Capital One Bank USA, Sub. Notes 8.80 7/15/19 630,000 787,787 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks (continued) Citigroup, Sr. Unscd. Notes 5.50 4/11/13 1,000,000 1,040,168 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 260,000 271,780 Citigroup, Unscd. Notes 8.50 5/22/19 120,000 143,286 Discover Bank, Sub. Notes 7.00 4/15/20 250,000 252,876 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 535,000 591,669 Manufacturers & Traders Trust, Sub. Notes 5.59 12/28/20 275,000 b 261,392 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 320,000 332,976 NB Capital Trust IV, Gtd. Cap. Secs 8.25 4/15/27 620,000 609,150 Wells Fargo Capital XIII, Gtd. Secs 7.70 12/29/49 1,215,000 b 1,233,225 Building Materials.3% Masco, Sr. Unscd. Bonds 7.13 3/15/20 345,000 Chemicals.3% Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 315,000 Coal.2% Consol Energy, Gtd. Notes 8.00 4/1/17 175,000 a 181,563 Consol Energy, Gtd. Notes 8.25 4/1/20 120,000 a 125,700 Commercial & Professional Services.3% Iron Mountain, Sr. Sub. Notes 8.38 8/15/21 355,000 Commercial Mortgage Pass-Through Ctfs.9.7% Banc of America Commercial Mortgage, Ser. 2004-6, Cl. A5 4.81 12/10/42 280,000 295,350 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Bear Stearns Commercial Mortgage Securities, Ser. 2004-PWR3, Cl. A4 4.72 2/11/41 315,000 328,555 Bear Stearns Commercial Mortgage Securities, Ser. 2004-T14, Cl. A4 5.20 1/12/41 680,000 b 727,755 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 565,000 b 585,624 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 800,000 b 836,537 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 5.88 9/11/38 430,000 b 469,030 Credit Suisse/Morgan Stanley Commercial Mortgage Certificates, Ser. 2006-HC1A, Cl. A1 0.54 5/15/23 344,442 a,b 336,361 Crown Castle Towers, Ser. 2006-1A, Cl. AFX 5.24 11/15/36 950,000 a 983,667 Crown Castle Towers, Ser. 2006-1A, Cl. B 5.36 11/15/36 190,000 a 196,646 Crown Castle Towers, Ser. 2006-1A, Cl. C 5.47 11/15/36 550,000 a 569,221 Crown Castle Towers, Ser. 2006-1A, Cl. D 5.77 11/15/36 420,000 a 434,640 Crown Castle Towers, Ser. 2006-1A, Cl. F 6.65 11/15/36 350,000 a 362,343 CS First Boston Mortgage Securities, Ser. 2004-C3, Cl. A3 4.30 7/15/36 102,486 102,413 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. AAB 5.07 8/15/38 390,000 b 407,730 First Union National Bank Commercial Mortgage, Ser. 2001-C2, Cl. A2 6.66 1/12/43 230,940 235,109 GE Capital Commercial Mortgage, Ser. 2004-C2, Cl. A4 4.89 3/10/40 665,000 697,618 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 0.60 3/6/20 1,065,000 a,b 979,259 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 0.79 3/6/20 395,000 a,b 347,365 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 1.40 3/6/20 225,000 a,b 190,231 JP Morgan Chase Commercial Mortgage Securities, Ser. 2003-CB7, Cl. A3 4.45 1/12/38 204,063 205,713 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP5, Cl. A2 5.20 12/15/44 725,000 741,176 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. B 7.15 12/5/27 115,000 a 131,536 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. C 7.69 12/5/27 500,000 a,b 546,921 Merrill Lynch Mortgage Trust, Ser. 2003-KEY1, Cl. A2 4.44 11/12/35 143,135 143,369 Merrill Lynch Mortgage Trust, Ser. 2005-LC1, Cl. A2 5.20 1/12/44 285,366 b 287,579 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 5.38 11/12/37 165,000 b 166,265 Merrill Lynch Mortgage Trust, Ser. 2002-MW1, Cl. A3 5.40 7/12/34 243,496 248,070 Morgan Stanley Capital I, Ser. 2007-T27, Cl. A4 5.80 6/11/42 960,000 b 1,007,476 TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 6.07 8/15/39 325,000 b 354,670 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 112,515 114,723 Diversified Financial Services5.1% Allstate Life Global Funding Trust, Sr. Scd. Notes 5.38 4/30/13 321,000 352,199 American Express, Sr. Unscd. Notes 7.25 5/20/14 575,000 654,121 Ameriprise Financial, Sr. Unscd. Notes 7.30 6/28/19 270,000 319,524 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 233,000 b 223,098 Caterpillar Financial Services, Sr. Unscd. Notes 7.15 2/15/19 390,000 481,152 Credit Suisse Guernsey, Jr. Sub. Notes 5.86 5/29/49 132,000 b 117,150 Discover Financial Services, Sr. Unscd. Notes 10.25 7/15/19 299,000 356,400 ERAC USA Finance, Gtd. Notes 5.60 5/1/15 310,000 a 334,743 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 500,000 a 563,670 Fresenius US Finance II, Gtd. Notes 9.00 7/15/15 475,000 a 517,156 General Electric Capital, Sr. Unscd. Notes 5.63 5/1/18 655,000 697,181 Hutchison Whampoa International, Gtd. Notes 7.63 4/9/19 155,000 a 185,344 Invesco, Gtd. Notes 5.38 2/27/13 250,000 260,925 Jefferies Group, Sr. Unscd. Debs. 6.25 1/15/36 440,000 395,002 Leucadia National, Sr. Unscd. Notes 7.13 3/15/17 255,000 247,350 Merrill Lynch & Co., Sub. Notes 5.70 5/2/17 740,000 743,274 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 430,000 a 478,344 Diversified Manufacturing.2% Bombardier, Sr. Notes 7.75 3/15/20 195,000 a 203,288 Bombardier, Sr. Unscd. Notes 8.00 11/15/14 75,000 a 78,187 Electric Utilities3.2% AES, Sr. Unscd. Notes 7.75 10/15/15 285,000 289,988 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Electric Utilities (continued) AES, Sr. Unscd. Notes 8.00 10/15/17 270,000 274,050 Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 500,000 542,717 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 400,000 445,332 Consumers Energy, First Mortgage Bonds, Ser. O 5.00 2/15/12 655,000 c 690,253 National Grid, Sr. Unscd. Notes 6.30 8/1/16 313,000 353,782 Nevada Power, Mortgage Notes 6.50 8/1/18 305,000 349,704 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 265,000 306,789 NiSource Finance, Gtd. Notes 5.25 9/15/17 375,000 c 386,762 NRG Energy, Gtd. Notes 7.38 1/15/17 150,000 148,875 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 130,000 149,502 Southern, Sr. Unscd. Notes, Ser. A 5.30 1/15/12 290,000 306,797 Environmental Control.4% Allied Waste North America, Gtd. Notes, Ser. B 7.13 5/15/16 115,000 123,485 Waste Management, Sr. Unscd. Notes 7.00 7/15/28 210,000 243,488 Waste Management, Gtd. Notes 7.38 5/15/29 200,000 238,776 Food & Beverages1.3% Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 390,000 a 514,739 Kraft Foods, Sr. Unscd. Notes 6.13 2/1/18 305,000 346,676 Kroger, Gtd. Notes 6.15 1/15/20 410,000 474,495 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Food & Beverages (continued) Stater Brothers Holdings, Gtd. Notes 7.75 4/15/15 152,000 152,380 Stater Brothers Holdings, Gtd. Notes 8.13 6/15/12 203,000 204,015 Foreign/Governmental1.8% Banco Nacional de Desenvolvimento Economico e Social, Notes 5.50 7/12/20 220,000 a 221,650 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 305,000 c 337,107 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 110,000 132,484 Republic of Peru, Sr. Unscd. Bonds 6.55 3/14/37 630,000 699,300 Russia Foreign Bond, Bonds 5.00 4/29/20 695,000 a,c 674,150 United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 326,000 359,415 Health Care.5% Community Health Systems, Gtd. Notes 8.88 7/15/15 205,000 211,919 Wellpoint, Sr. Unscd. Notes 5.88 6/15/17 165,000 184,085 Wyeth, Gtd. Notes 6.95 3/15/11 325,000 b 338,641 Lodging & Entertainment.4% Ameristar Casinos, Gtd. Notes 9.25 6/1/14 200,000 210,500 Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 340,000 351,050 Media4.6% Comcast, Gtd. Notes 5.50 3/15/11 485,000 499,635 Comcast, Gtd. Notes 6.30 11/15/17 425,000 485,937 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Media (continued) Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 405,000 a 452,313 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 25,000 a 26,188 CSC Holdings, Sr. Unscd. Notes 8.63 2/15/19 310,000 a 327,438 DirecTV Holdings, Gtd. Notes 7.63 5/15/16 335,000 364,326 Discovery Communications, Gtd. Notes 5.63 8/15/19 150,000 162,664 Dish DBS, Gtd. Notes 7.75 5/31/15 505,000 522,675 NBC Universal, Sr. Unscd. Notes 5.15 4/30/20 345,000 a 360,524 News America Holdings, Gtd. Debs. 7.70 10/30/25 425,000 506,669 News America, Gtd. Notes 6.15 3/1/37 460,000 481,347 News America, Gtd. Notes 6.65 11/15/37 355,000 399,748 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 670,000 704,059 Time Warner Cable, Gtd. Notes 6.75 7/1/18 450,000 517,358 Time Warner, Gtd. Notes 5.88 11/15/16 310,000 349,934 Mining1.1% Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 325,000 357,964 Rio Tinto Finance USA, Gtd. Notes 5.88 7/15/13 395,000 433,084 Teck Resources, Sr. Scd. Notes 10.25 5/15/16 35,000 41,347 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 530,000 650,387 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Oil & Gas1.0% Husky Energy, Sr. Unscd. Notes 7.25 12/15/19 310,000 375,297 Marathon Oil, Sr. Unscd. Notes 7.50 2/15/19 59,000 70,864 Range Resouces, Gtd. Notes 8.00 5/15/19 355,000 372,306 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 295,000 338,933 Valero Energy, Sr. Unscd. Notes 6.13 2/1/20 240,000 247,068 Packaging & Containers.1% Crown Americas, Gtd. Notes 7.63 11/15/13 130,000 Paper & Paper Related.4% Georgia-Pacific, Gtd. Notes 7.00 1/15/15 145,000 a 147,175 Georgia-Pacific, Gtd. Notes 8.25 5/1/16 345,000 a 369,581 Pipelines.7% El Paso, Sr. Unscd. Notes 8.25 2/15/16 350,000 368,375 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 470,000 535,860 Property & Casualty Insurance1.6% Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 51,000 48,983 Cincinnati Financial, Sr. Unscd. Debs. 6.92 5/15/28 79,000 80,177 Hanover Insurance Group, Sr. Unscd. Notes 7.50 3/1/20 85,000 c 91,976 Lincoln National, Sr. Unscd. Notes 6.25 2/15/20 85,000 91,228 MetLife, Sr. Unscd. Notes 5.00 6/15/15 328,000 350,975 Nippon Life Insurance, Sub. Notes 4.88 8/9/10 475,000 a 476,154 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Property & Casualty Insurance (continued) Principal Financial Group, Gtd. Notes 8.88 5/15/19 290,000 356,155 Prudential Financial, Sr. Unscd. Notes 6.63 12/1/37 330,000 347,226 Willis North America, Gtd. Notes 6.20 3/28/17 155,000 161,565 Willis North America, Gtd. Notes 7.00 9/29/19 185,000 198,967 Real Estate4.0% Boston Properties, Sr. Unscd. Notes 5.00 6/1/15 470,000 487,899 Duke Realty, Sr. Unscd. Notes 5.88 8/15/12 335,000 352,013 Duke Realty, Sr. Unscd. Notes 6.75 3/15/20 60,000 63,144 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 285,000 330,745 ERP Operating, Sr. Unscd. Notes 5.75 6/15/17 135,000 145,672 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 325,000 347,551 Federal Realty Investment Trust, Sr. Unscd. Notes 6.00 7/15/12 100,000 107,128 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 475,000 494,098 HRPT Properties Trust, Sr. Unscd. Notes 1.14 3/16/11 238,000 b 236,662 Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 100,000 103,899 Mack-Cali Realty, Sr. Unscd. Notes 5.25 1/15/12 400,000 417,090 Mack-Cali Realty, Sr. Unscd. Notes 5.80 1/15/16 400,000 421,710 National Retail Properties, Sr. Unscd. Notes 6.15 12/15/15 210,000 223,171 Regency Centers, Gtd. Notes 5.25 8/1/15 66,000 68,910 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Real Estate (continued) Regency Centers, Gtd. Notes 5.88 6/15/17 120,000 126,680 Simon Property Group, Sr. Unscd. Notes 6.13 5/30/18 160,000 176,884 Simon Property Group, Sr. Unscd. Notes 6.75 2/1/40 520,000 582,644 WEA Finance, Gtd. Notes 7.13 4/15/18 435,000 a 491,567 WEA Finance, Gtd. Notes 7.50 6/2/14 230,000 a 260,874 Residential Mortgage Pass-Through Ctfs..3% CS First Boston Mortgage Securities, Ser. 2005-6, Cl. 1A2 0.62 7/25/35 262,757 b 244,980 Impac Secured Assets CMN Owner Trust, Ser. 2006-1, Cl. 2A1 0.70 5/25/36 218,951 b 178,420 Retail.4% Home Depot, Sr. Unscd. Notes 5.88 12/16/36 237,000 243,771 Staples, Gtd. Notes 9.75 1/15/14 280,000 343,733 State/Territory General Obligations2.4% California GO (Build America Bonds) (Various Purpose) 7.30 10/1/39 340,000 354,311 California GO (Build America Bonds) (Various Purpose) 7.55 4/1/39 355,000 381,288 Erie Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/28 300,000 247,086 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) State/Territory General Obligations (continued) Illinois, GO 4.42 1/1/15 380,000 377,876 Los Angeles Unified School District, GO (Build America Bonds) 6.76 7/1/34 280,000 307,216 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 7.31 6/1/34 425,000 326,315 New York City GO (Build America Bonds) 5.99 12/1/36 350,000 375,515 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/23 555,000 478,305 Tobacco Settlement Finance Authority of West Virginia, Tobacco Settlement Asset-Backed Bonds 7.47 6/1/47 425,000 317,063 Telecommunications1.6% AT & T, Sr. Unscd. Notes 5.60 5/15/18 355,000 395,541 AT & T, Gtd. Notes 7.30 11/15/11 285,000 b 308,161 CC Holdings, Sr. Scd. Notes 7.75 5/1/17 625,000 a 664,063 Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 310,000 347,840 Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 155,000 191,207 Wind Acquisition Finance, Scd. Notes 11.75 7/15/17 265,000 a 272,950 Transportation.6% Canadian National Railway, Sr. Unscd. Notes 5.55 3/1/19 700,000 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed27.1% Federal Home Loan Mortgage Corp.: 3.50%, 9/1/10 60,243 e 60,214 Multiclass Mortgage Participation Ctfs., Ser. 2586, Cl. WE, 4.00%, 12/15/32 299,534 e 310,557 Federal National Mortgage Association: 4.50% 2,725,000 d,e 2,805,472 5.00% 10,350,000 d,e 10,912,781 5.50% 7,380,000 d,e 7,939,193 5.00%, 11/1/2011/1/21 2,576,634 e 2,767,326 5.50%, 9/1/346/1/38 2,374,899 e 2,553,338 6.00%, 9/1/225/1/39 5,441,885 e 5,916,933 7.00%, 6/1/299/1/29 54,030 e 61,303 Bonds, Ser. 1, 4.75% 641,000 e 699,039 Notes, 5.25% 470,000 e 541,158 Government National Mortgage Association I; 5.50%, 4/15/333/15/34 1,855,131 2,019,096 Government National Mortgage Association II; 7.00%, 9/20/287/20/29 12,032 13,469 U.S. Government Securities34.4% U.S. Treasury Bonds: 5.25%, 11/15/28 1,025,000 1,233,844 7.50%, 11/15/24 1,600,000 2,321,250 U.S. Treasury Notes: 0.88%, 4/30/11 7,965,000 8,001,719 1.38%, 9/15/12 7,345,000 7,458,047 2.00%, 11/30/13 4,755,000 4,882,049 2.38%, 8/31/14 13,175,000 13,622,752 3.25%, 7/31/16 4,520,000 4,792,262 4.25%, 5/15/39 3,221,000 3,406,208 4.88%, 5/31/11 770,000 801,793 Total Bonds and Notes (cost $147,560,019) Short-Term Investments1.0% U.S. Treasury Bills; 0.14%, 7/22/10 (cost $1,287,895) 1,288,000 f 20 Other Investment1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,084,000) 2,084,000 g Investment of Cash Collateral for Securities Loaned1.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,154,250) 2,154,250 g Total Investments (cost $153,086,164) 117.7% Liabilities, Less Cash and Receivables (17.7%) Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2010, these securities had a total market value of $15,317,975 or 11.3% of net assets. b Variable rate securityinterest rate subject to periodic change. c Security, or portion thereof, on loan. At June 30, 2010, the total market value of the funds securities on loan is $2,074,867 and the total market value of the collateral held by the fund is $2,154,250. d Purchased on a forward commitment basis. e On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. f Held by a broker as collateral for open financial futures and options positions. g Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) U.S. Government & Agencies 61.5 State/Government General Obligations 2.4 Corporate Bonds 34.0 Foreign/Governmental 1.8 Asset/Mortgage-Backed 13.9 Short-Term/Money Market Investments 4.1  Based on net assets. See notes to financial statements. The Fund 21 STATEMENT OF FINANCIAL FUTURES June 30, 2010 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 6/30/2010 ($) Financial Futures Long U.S. Treasury 2 Year Notes 8 1,750,625 September 2010 6,750 U.S. Treasury 30 Year Bonds 16 2,040,000 September 2010 78,375 Financial Futures Short U.S. Treasury 10 Year Notes 33 (4,044,047) September 2010 (66,000) Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. STATEMENT OF OPTIONS WRITTEN June 30, 2010 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: 10-Year USD LIBOR-BBA, February 2012 @ 4.70 3,460,000 a (369,038) 10-Year USD LIBOR-BBA, November 2012 @ 4.76 6,865,000 a (683,650) Put Options: 10-Year USD LIBOR-BBA, February 2011 @ 5.36 4,420,000 a (4,277) 10-Year USD LIBOR-BBA, February 2012 @ 4.70 3,460,000 a (60,215) 10-Year USD LIBOR-BBA, November 2012 @ 4.76 6,865,000 a (195,150) (Premiums received $1,347,267) BBABritish Bankers Association LIBORLondon Interbank Bank Offered Rate USDUS Dollar a Non-income producing security. See notes to financial statements. 22 STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $2,074,867)Note 1(c): Unaffiliated issuers 148,847,914 154,705,773 Affiliated issuers 4,238,250 4,238,250 Cash 9,516 Receivable for investment securities sold 17,818,764 Dividends and interest receivable 1,226,913 Receivable for shares of Beneficial Interest subscribed 17,924 Receivable for futures variation marginNote 4 5,109 Prepaid expenses 735 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 89,026 Payable for investment securities purchased 39,115,969 Liability for securities on loanNote 1(c) 2,154,250 Outstanding options written, at value (premiums received $1,347,267)See Statement of Options WrittenNote 4 1,312,330 Payable for shares of Beneficial Interest redeemed 238,131 Accrued expenses 39,126 Net Assets ($) Composition of Net Assets ($): Paid-in capital 139,924,531 Accumulated undistributed investment incomenet 2,030,981 Accumulated net realized gain (loss) on investments (12,793,281) Accumulated net unrealized appreciation (depreciation) on investments, options transactions and foreign currency transactions (including $19,125 net unrealized appreciation on financial futures) 5,911,921 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 105,883,220 29,190,932 Shares Outstanding 9,192,284 2,543,712 Net Asset Value Per Share ($) See notes to financial statements. The Fund 23 STATEMENT OF OPERATIONS Six Months Ended June 30, 2010 (Unaudited) Investment Income ($): Income: Interest 3,166,919 Dividends; Affiliated issuers 966 Income from securities lendingNote 1(c) 866 Total Income Expenses: Investment advisory feeNote 3(a) 441,162 Distribution feesNote 3(b) 37,496 Professional fees 20,717 Prospectus and shareholders reports 12,789 Custodian feesNote 3(b) 9,009 Trustees fees and expensesNote 3(c) 6,131 Loan commitment feesNote 2 2,374 Shareholder servicing costsNote 3(b) 1,610 Registration fees 5 Miscellaneous 26,805 Total Expenses Lessreduction in fees due to earnings creditsNote 1(c) (3) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 1,788,922 Net realized gain (loss) on options transactions 147,527 Net realized gain (loss) on financial futures 66,185 Net realized gain (loss) on forward foreign currency exchange contracts 683,361 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and and foreign currency transactions 3,010,083 Net unrealized appreciation (depreciation) on options transactions (10,017) Net unrealized appreciation (depreciation) on financial futures (167,697) Net unrealized appreciation (depreciation) forward foreign currency exchange contracts 12,275 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 24 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 Operations ($): Investment incomenet 2,610,656 5,963,792 Net realized gain (loss) on investments 2,685,995 (2,399,136) Net unrealized appreciation (depreciation) on investments 2,844,644 14,745,156 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (2,205,310) (4,798,573) Service Shares (589,094) (1,427,624) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 4,494,915 13,094,742 Service Shares 610,608 2,550,823 Dividends reinvested: Initial Shares 2,205,310 4,798,573 Service Shares 589,094 1,427,624 Cost of shares redeemed: Initial Shares (10,798,275) (21,723,108) Service Shares (3,822,960) (9,284,799) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 136,448,569 133,501,099 End of Period Undistributed investment incomenet 2,030,981 2,214,729 The Fund 25 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 Capital Share Transactions: Initial Shares Shares sold 398,787 1,258,250 Shares issued for dividends reinvested 196,364 460,328 Shares redeemed (955,841) (2,097,583) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 54,438 244,133 Shares issued for dividends reinvested 52,658 137,627 Shares redeemed (339,318) (892,685) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 26 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2010 Year Ended December 31, Initial Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.08 10.11 11.08 11.25 11.29 11.42 Investment Operations: Investment incomenet a .22 .48 .51 .53 .49 .39 Net realized and unrealized gain (loss) on investments .45 .99 (.96) (.16) (.02) (.11) Total from Investment Operations .67 1.47 (.45) .37 .47 .28 Distributions: Dividends from investment incomenet (.23) (.50) (.52) (.54) (.51) (.41) Net asset value, end of period 11.52 11.08 10.11 11.08 11.25 11.29 Total Return (%) 6.15 b 14.96 (4.18) 3.54 4.23 2.48 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .77 c .75 .76 .77 .75 .75 Ratio of net expenses to average net assets .77 c,d .75 d .76 d .72 .63 .60 Ratio of net investment income to average net assets 3.90 c 4.56 4.71 4.78 4.43 3.45 Portfolio Turnover Rate e 142.33 b 293.67 391.87 446.13 507.83 504.21 Net Assets, end of period ($ x 1,000) 105,883 105,816 100,396 120,446 145,490 158,999 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. e The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended June 30, 2010, December 31, 2009, 2008, 2007, 2006 and 2005 were 60.39%, 102.76%, 142.10%, 219.54%, 262.26% and 393.37%, respectively. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2010 Year Ended December 31, Service Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.04 10.07 11.04 11.21 11.25 11.38 Investment Operations: Investment incomenet a .20 .45 .48 .51 .46 .36 Net realized and unrealized gain (loss) on investments .46 .99 (.96) (.17) (.02) (.11) Total from Investment Operations .66 1.44 (.48) .34 .44 .25 Distributions: Dividends from investment incomenet (.22) (.47) (.49) (.51) (.48) (.38) Net asset value, end of period 11.48 11.04 10.07 11.04 11.21 11.25 Total Return (%) 6.13 b 14.63 (4.46) 3.31 3.90 2.26 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.02 c 1.00 1.01 1.02 1.00 .99 Ratio of net expenses to average net assets 1.02 c,d 1.00 d 1.01 d .97 .88 .84 Ratio of net investment income to average net assets 3.65 c 4.33 4.46 4.51 4.17 3.21 Portfolio Turnover Rate e 142.33 b 293.67 391.87 446.13 507.83 504.21 Net Assets, end of period ($ x 1,000) 29,191 30,633 33,105 44,035 41,363 47,757 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. e The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended June 30, 2010, December 31, 2009, 2008, 2007, 2006 and 2005 were 60.39%, 102.76%, 142.10%, 219.54%, 262.26% and 393.37%, respectively. See notes to financial statements. 28 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Variable Investment Fund (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open end management investment company, operating as a series company currently offering seven series, including the Quality Bond Portfolio (the fund). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The funds investment objective is to maximize total return, consisting of capital appreciation and current income. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and inter- The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) pretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures, options, swap transactions and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolios securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Trustees, or determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board ofTrustees.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securi- 30 ties are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuers and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investment in Securities: Asset-Backed  5,270,093  Commercial Mortgage-Backed  13,032,952  Corporate Bonds   45,982,535  Foreign Government  2,424,106  Municipal Bonds  3,164,975  Mutual Funds 4,238,250   Residential Mortgage-Backed  423,400  U.S. Government Agencies/ Mortgage-Backed  36,599,879  U.S. Treasury  47,807,833  Other Financial Instruments: Futures  85,125   32 Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Liabilities ($) Other Financial Instruments: Futures  (66,000)   Written Options (1,312,330)   See Statement of Investments for industry classification.  Amounts shown represent unrealized appreciation (depreciation) at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result 34 of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2010, The Bank of New York Mellon earned $197 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2010 were as follows: (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) On June 30, 2010, the Board of Trustees declared a cash dividend of $.036 and $.031 per share for the Initial shares and Service shares, respectively, from undistributed investment income-net payable on July 1, 2010 (ex-dividend date) to shareholders of record as of the close of business on June 30, 2010. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $15,060,529 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2009. If not applied, $3,171,594 of the carryover expires in fiscal 2012, $61,980 expires in fiscal 2013, $1,624,385 expires in fiscal 2014, $1,707,613 expires in fiscal 2015, $4,529,381 expires in fiscal 2016 and $3,965,576 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2009 was as follows: ordinary income $6,226,197. The tax character of current year distributions will be determined at the end of the current year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 mil- 36 lion unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2010, the fund did not borrow under the Facilities. NOTE 3Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .65% of the value of the funds average daily net assets and is payable monthly. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing their shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets.The Distributor may make payments to participating insurance companies and to brokers and dealers acting as principal underwriter for their variable insurance products.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2010, Service shares were charged $37,496 pursuant to the Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2010, the fund was charged $257 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) related to fund subscriptions and redemptions. During the period ended June 30, 2010, the fund was charged $37 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $3. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2010, the fund was charged $9,009 pursuant to the custody agreement. During the period ended June 30, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $72,192, Rule 12b-1 distribution plan fees $6,036, custodian fees $6,509, chief compliance officer fees $4,113 and transfer agency per account fees $176. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, financial futures, forward contracts, options transactions and swap transactions, during the period ended June 30, 2010, amounted to $219,483,548 and $226,273,592, respectively, of which $126,353,162 in purchases and $126,894,341 in sales were from mortgage dollar roll transactions. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. 38 Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of June 30, 2010 is shown below: Derivative Assets ($) Derivative Liabilities ($) Interest rate risk 1 85,125 Interest rate risk (1,378,330) Statement of Assets and Liabilities location: 1 Includes cumulative appreciation/depreciation of futures contracts as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Outstanding options written, at value. The effect of derivative instruments in the Statement of Operations during the period ended June 30, 2010 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 3 Options 4 Contracts 5 Total Interest rate 66,185 147,527  Foreign exchange   683,361 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) 6 Forward Underlying risk Futures Options Contracts Total Interest rate (167,697) (10,017)  Foreign exchange   12,275 Total Statement of Operations location: 3 Net realized gain (loss) on financial futures. 4 Net realized gain (loss) on options transactions. 5 Net realized gain (loss) on forward foreign currency exchange contracts. 6 Net unrealized appreciation (depreciation) on financial futures, options transactions and forward foreign currency exchange contracts. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended June 30, 2010, the average market value of interest rate futures contracts was $18,766,470, which represented 13.7% of average net assets. The average market value of interest rate option contracts was $1,620,355, which represented 1.2% of average net assets. The average market value of forward contracts was $7,934,661, which represented 5.8% of average net assets. Mortgage Dollar Rolls: A mortgage dollar roll transaction involves a sale by the fund of mortgage related securities that it holds with an agreement by the fund to repurchase similar securities at an agreed upon price and date.The securities purchased will bear the same interest rate as those sold, but generally will be collateralized by pools of mortgages with different prepayment histories than those securities sold. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded.When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Contracts open at June 30, 2010 are set forth in the Statement of Financial Futures. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, or as a substitute for an invest- 40 ment.The fund is subject to interest rate risk in the course of pursuing its investment objectives through its investments in options contracts.A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain,to the extent of the premium,if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain,to the extent of the premium,if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following summarizes the funds call/put options written for the period ended June 30, 2010: Face Amount Options Terminated Covered by Premiums Net Realized Options Written: Contracts ($) Received ($) Cost ($) Gain ($) Contracts outstanding December 31, 2009 36,004,000 1,921,618 Contracts written 39,975,000 848,782 Contracts terminated: Contracts closed 25,854,000 1,219,597 1,214,022 5,575 Contracts expired 25,055,000 203,536 116,493 87,043 Total contracts terminated 50,909,000 1,423,133 1,330,515 92,618 Contracts Outstanding June 30, 2010 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency 42 risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. At June 30, 2010, there were no forward contracts outstanding. At June 30, 2010, accumulated net unrealized appreciation on investments was $5,857,859, consisting of $6,602,077 gross unrealized appreciation and $744,218 gross unrealized depreciation. At June 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 43 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board held on March 2, 2010, the Board unanimously approved the continuation of the funds Investment Advisory Agreement with Dreyfus for a one-year term ending March 30, 2011.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Investment Advisory Agreement, the Board considered all factors that they believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Investment Advisory Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting, administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure.The Board also considered Dreyfus brokerage policies and practices and the standards applied in seeking best execution. 44 Comparative Analysis of the Funds Performance and Advisory Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of A-rated corporate debt funds underlying variable insurance products (the Performance Group) and to a larger universe of funds, consisting of all A-rated corporate debt funds underlying variable insurance products (the Performance Universe) selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted the funds average annual total return ranked in the second quartile of the Performance Group and Performance Universe for the one-year period ended December 31, 2009. The funds average annual total return ranked in the third quartile of the Performance Group and Performance Universe for the two-, three-, four-, five- and ten-year periods ended December 31, 2009.The Board further noted that the funds yield ranked in the third quartile of the Performance Group and Performance Universe for the last four calendar years and ranked variously in the second, third and fourth quartiles of the Performance Group and Performance Universe for calendar years 2000 to 2005. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The funds contractual management fee was above the Expense Group median. The funds actual management fee and total expense ratio were above the Expense Group and Expense Universe medians. The Fund 45 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds and/or separate accounts with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus perspective, as applicable, in providing services to the Similar Accounts as compared to the fund. The Board analyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Investment Advisory Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and that a discussion of economies of scale is predicated on a fund having achieved a substantial 46 size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that Dreyfus did not realize a profit on the funds operations. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Investment Advisory Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was generally satisfied with the funds relative perfor- mance, noting recent improvement following the appointment of new portfolio managers in 2008. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the advisory fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the funds Investment Advisory Agreement was in the best interests of the fund and its shareholders. The Fund 47 NOTES For More Information Telephone 1-800-554-4611 or 516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Variable Investment Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 12, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 12, 2010 By: /s/ James Windels James Windels, Treasurer Date: August 12, 2010 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
